Exhibit 10.1

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

by and between

LIBERTY NATIONAL BANK

and

THE NATIONAL BANK AND TRUST COMPANY

July 25, 2006



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

TABLE OF CONTENTS

 

1.    DEFINITIONS    1 2.    PURCHASE AND ASSUMPTION.    3 2.01   

Purchase and Sale of Assets

   3 2.02   

Transfer of Assets

   3 2.03   

Acceptance and Assumption

   4 2.04   

Payment of Funds

   4 3.    CONDUCT OF THE PARTIES PRIOR TO CLOSING.    6 3.01   

Covenants of Seller

   6 3.02   

Covenants of Purchaser

   8 3.03   

Covenants of Both Parties

   9 4.    REPRESENTATIONS AND WARRANTIES.    9 4.01   

Representations and Warranties of Seller

   9 4.02   

Representations and Warranties of Purchaser

   11 5.    ACTIONS RESPECTING EMPLOYEES AND PENSION AND EMPLOYEE BENEFIT PLANS.
   12 5.01   

Actions to be Taken by Purchaser

   12 5.02   

Actions to be Taken by Seller

   13 5.03   

Actions to be taken by Seller and Purchaser

   13 5.04   

Continuing Rights to Amend or Terminate

   13 6.    CONDITIONS PRECEDENT TO CLOSING    14 6.01   

Conditions to Seller’s Obligations

   14 6.02   

Conditions to Purchaser’s Obligations

   14 6.03   

Non-Satisfaction of Conditions Precedent

   16 7.    CLOSING    16 7.01   

Closing and Closing Date

   16 7.02   

Seller’s Actions at Closing

   16 7.03   

Purchaser’s Actions at Closing

   17 7.04   

Methods of Payment

   18 7.05   

Availability of Closing Documents

   18 7.06   

Effectiveness of Closing

   18 8.    CERTAIN TRANSITIONAL MATTERS    19 8.01   

Transitional Action by Purchaser

   19 8.02   

Transitional Action by Seller

   21 8.03   

Post Closing Adjustments.

   21 8.04   

Post Closing Reconciliation.

   22 9.    GENERAL COVENANTS AND INDEMNIFICATION    23 9.01   

Information After Closing

   23 9.02   

Confidentiality Obligations of Purchaser

   23 9.03   

Confidentiality Obligations of Seller

   23 9.04   

Indemnification by Seller

   24 9.05   

Indemnification by Purchaser

   24 9.06   

Claims for Indemnity

   24 9.07   

Limitations on Indemnification

   25 9.08   

Solicitation of Customers by Purchaser Prior to Closing.

   25 9.09   

Solicitation of Customers by Seller After Closing

   25 9.10   

Further Assurances

   25 9.11   

Right to Intervene.

   25 9.12   

[Reserved]

   26 10.    TERMINATION    26 10.01   

Termination by Mutual Agreement

   26 10.02   

Termination by Seller

   26 10.03   

Termination by Purchaser

   26 10.04   

Effect of Termination

   26

 

i



--------------------------------------------------------------------------------

11.    MISCELLANEOUS PROVISIONS.    27 11.01   

Expenses

   27 11.02   

Certificates

   27 11.03   

Termination of Representations and Warranties

   27 11.04   

Transfer of Loans Without Recourse

   27 11.05   

Limitation and Disclaimer of Representations and Warranties

   27 11.06   

Waivers

   27 11.07   

Notices

   28 11.08   

Parties in Interest; Assignment; Amendment.

   28 11.09   

Headings

   28 11.10   

Terminology

   28 11.11   

Flexible Structure

   29 11.12   

Written Action

   29 11.13   

Press Releases

   29 11.14   

Entire Agreement

   29 11.15   

Governing Law

   29 11.16   

Counterparts

   29

 

ii



--------------------------------------------------------------------------------

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

This Agreement (“Agreement”), is made as of the 25th day of July, 2006, by and
between Liberty National Bank, a national banking association with its principal
office located at 118 South Main Street, Ada, Ohio (“Purchaser”), and The
National Bank and Trust Company, a national banking association with its
principal office located at 48 N. South Street, Wilmington, Ohio (“Seller”).

WHEREAS, Seller desires to sell certain of its branch locations and assets to
Purchaser wherein Purchaser would assume certain liabilities associated
therewith; and

WHEREAS, Purchaser has determined that it would be in its best interest to
acquire certain of Seller’s branch locations and assets and assume certain
liabilities associated therewith; and

WHEREAS, Seller and Purchaser wish to provide for certain undertakings,
conditions, warranties, representations and covenants in connection with the
transactions contemplated hereby.

NOW, THEREFORE, in consideration of the mutual promises hereinafter contained
and other good and valuable consideration, the parties hereto do, agree as
follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings given to them
in this Article 1 unless defined elsewhere in this Agreement.

1.01 “Accounts” means Loans and Deposit Accounts.

1.02 “ACH” means automated clearing house.

1.03 “Acquisition” has the meaning assigned to such term in Section 2.01 hereof.

1.04 “Acquisition Consideration” has the meaning assigned to such term in
Section 2.04(a) hereof.

1.05 “Affiliate” means with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such person.
For purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities or by
contract or otherwise.

1.06 “Agreement” has the meaning such term is given in the introductory
paragraph to this Agreement.

1.07 “Assets” has the meaning assigned to such term in Section 2.01 hereof.

1.08 “Branch Employees” means all officers and employees assigned to each Branch
as of the Closing Date (including full-time and part-time employees and any
employees then on temporary leave of absence for military service, medical or
disability or other approved purposes).

1.09 “Branches” means the facilities listed on Schedule 1.10 attached hereto.

1.10 “Business Day” means any day other than a Saturday, Sunday or a day in
which Seller is closed in accordance with the laws of the State in which the
Seller’s principal office is located or the United States of America. Any
action, notice or right which is to be taken or given or which is to be
exercised or lapse on or by a given date which is not a Business Day may be
taken, given or exercised, and shall not lapse, until the next Business Day
following.

1.11 “Cash Payment” means the amount of cash to be paid at Closing determined in
accordance with Exhibit 2.04(e) hereto.

1.12 “Closing” and “Closing Date” have the meanings assigned to such terms in
Section 7.01 hereof.

 

1



--------------------------------------------------------------------------------

1.13 “Deposit Accounts” includes, without limitation, passbook accounts,
statement savings accounts, money market accounts, checking, and NOW accounts,
IRAs, and certificates of deposit and shall include any overdrawn Deposit
Account not otherwise covered by an overdraft protection plan (unless such
overdraft is unpaid for a period exceeding 30 days prior to the close of
business on the Closing Date.

1.14 “Deposit Liabilities” means all of Seller’s obligations, duties and
liabilities of every type and character relating to all Deposit Accounts, which,
as reflected on the books of Seller as of the close of business on the Closing
Date, are attributable to the Branches and the “obligations, duties and
liabilities” referred to in the immediately preceding sentence include, without
limitation, the obligation to pay and otherwise process all Deposit Liabilities
in accordance with applicable law and their respective contractual terms, and
the duty to supply all applicable reporting forms for post-Closing periods
including, without limitation, Internal Revenue Service reporting forms,
relating to the Deposit Liabilities. With regard to each IRA included within the
Deposit Liabilities, Purchaser shall also assume the plan pertaining thereto and
the trustee or custodial arrangement in connection therewith.

1.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.16 “Environmental Laws” means any and all laws, statutes, ordinances, rules,
regulations, orders, or determinations of any Governmental Entity pertaining to
the environment heretofore or currently in effect in any and all jurisdictions
in which the Company is conducting or at any time has conducted business, or
where any of the Assets are located, or where any hazardous substances generated
by or disposed of by the Company are located. “Environmental Laws” shall
include, but not be limited to, the Clean Air Act, as amended, CERCLA, the
Federal Water Pollution Control Act, as amended, RCRA, the Safe Drinking Water
Act, as amended, the Toxic Substances Control Act, as amended, and all other
laws, statutes, ordinances, rules, regulations, orders and determinations of any
Governmental Entity relating to (a) the control of any potential pollutant or
protection of the air, water or land, (b) solid, gaseous or liquid waste
generation, handling, treatment, storage, disposal or transportation and
(c) exposure to hazardous, toxic or other substances alleged to be harmful. The
terms “hazardous substance,” “release” and “threatened release” have the
meanings specified in CERCLA, and the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA; provided, however, that, to the
extent the laws of the state in which any Assets are or were located currently
provide for a meaning for “hazardous substance,” “release,” “solid waste,” or
“disposal” which is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply.

1.17 “Final Payment Amount” means the amount of such payment determined in
accordance with Exhibit 7.04(d) hereto.

1.18 “Inclearing Period” has the meaning assigned to such term in Section 8.04
hereof.

1.19 “IRAs” means Individual Retirement Accounts.

1.20 “Loans” has the meaning assigned to such term in Section 2.02(e) hereof.

1.21 “Permitted Exceptions” means with respect to any Real Estate, (a) statutory
liens for taxes and special assessments not yet delinquent, (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record that do not materially interfere with the current use of such
Asset, (c) any and all provisions of any ordinance, municipal regulation or
public law, and (d) other matters to which like properties commonly are subject
which do not, individually or in the aggregate, materially interfere with the
current use of such Asset.

1.22 “Paper Items” has the meaning assigned to such term in Section 8.04 hereof.

1.23 “Person” shall mean any individual, corporation, partnership, association,
joint venture, trust, estate or unincorporated organization or Governmental
Entity.

1.24 “Purchaser” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

1.25 “Purchaser’s Defined Contribution Retirement Plan” means the defined
contribution plan maintained by Purchaser for the majority of its employees on
the date hereof.

1.26 “Purchaser’s Retirement Plan or Plans” means the defined benefit plan or
the defined contribution plan, or both, which constitute(s) the retirement
program maintained by Purchaser for the majority of its employees on the date
hereof.

 

2



--------------------------------------------------------------------------------

1.27 “RCRA” means the Resource Conservation and Recovery Act of 1976, as
amended.

1.28 “Real Estate” means the real property described on Schedule 2.02(a) hereto.

1.29 “Seller” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

1.30 “Subsidiary” means a corporation, partnership, joint venture or other
business organization more than 50% of the voting securities of which are
beneficially owned or controlled by the indicated parent of such entity.

1.31 “Survey” has the meaning assigned to such term in Section 6.02(g) hereof.

1.32 “Title Commitments” has the meaning assigned to such term in
Section 6.02(g) hereof.

1.33 “Waste Materials” means any toxic or hazardous materials or substances, or
solid wastes, including asbestos, buried contaminants, chemicals, flammable or
explosive materials, radioactive materials, petroleum and petroleum products,
and any other chemical, pollutant, contaminant, substance or waste that is
regulated by any Governmental Entity under any Environmental Law.

 

2. PURCHASE AND ASSUMPTION.

 

  2.01 Purchase and Sale of Assets. At the Closing, Purchaser shall purchase and
Seller shall sell the assets used exclusively in or relating exclusively to the
banking business of the Branches, pursuant to the terms and conditions set forth
herein and subject to the exceptions set forth herein (such assets, as more
fully described in Section 2.02 hereof, subject to such exceptions, herein
collectively referred to as the “Assets”). The acquisition by Purchaser from
Seller of the Branches pursuant to the purchase of the Assets on the terms and
conditions set forth herein is sometimes referred to herein as the
“Acquisition.”

 

  2.02 Transfer of Assets. Subject to the terms and conditions of this
Agreement, Seller shall assign, transfer, convey and deliver to Purchaser, as of
the Closing, the Assets, which shall include the following:

 

  (a) Owned Real Estate. All right, title and interest in and to the real estate
described in Schedule 2.02(a) attached hereto, together with all of Seller’s
rights in and to all improvements thereon; and

 

  (b) [Reserved]; and

 

  (c) Furniture, Fixtures and Equipment. All right, title and interest in and to
all furniture, fixtures and equipment located and used at each Branch and owned
or (to the extent of Seller’s interest as lessee) leased by Seller, as listed on
(and subject to any exceptions noted in) Schedule 2.02(c) attached hereto; and

 

  (d) [Reserved]; and

 

  (e) Certain Loans. All loans attributable to and booked at each Branch as of
the close of business on the Closing Date (which transfer shall be made without
any reserve for possible loan losses), which are described in Schedule 2.02(e)
attached hereto; and

 

  (f) Cash on Hand. All cash on hand at each Branch as of the close of business
on the Closing Date; and

 

  (g) Contracts. All rights of Seller under Deposit Liabilities contracts and
all other contracts listed on Schedule 2.02(g) attached hereto.

The following items (the “Excluded Items”) shall be excluded from the Assets:

 

  (i) Any servicing rights for loans originated by Seller at the Branches but
sold with servicing rights retained; and

 

3



--------------------------------------------------------------------------------

  (ii) Any non-assignable licenses, permits or contracts; and

 

  (iii) Any propriety software of Seller or any Affiliate of Seller; and

 

  (iv) All rights of Seller under any service contracts or similar contracts in
effect as of the Closing Date with non-affiliated third-party service providers
that are non-assignable or that relate to the operations of other offices of
Seller as well as one or both of the Branches; and

 

  (v) All image capture devices located at the Branches; and

 

  (vi) All computer equipment located at the Branches; and

 

  (vii) Seller’s rights in and to the name “The National Bank and Trust Company”
and any of Seller’s corporate logos, trademarks, trade names signs, paper stock
forms and other supplies containing any such logos, trademarks or trade names,
and all other intellectual property of Seller.

Seller shall, at its own cost, remove or cause to be removed the Excluded Items
from the Branches on or prior to the Closing Date, except as otherwise agreed
upon by Seller and Purchaser.

 

  2.03 Acceptance and Assumption. Subject to the terms and conditions of this
Agreement, on and as of the close of business on the Closing Date, Purchaser
shall:

 

  (a) Assets. Receive and accept all of the Assets assigned, transferred,
conveyed and delivered to Purchaser by Seller pursuant to this Agreement,
including those identified in Section 2.02 above; and

 

  (b) Deposit Liabilities. Assume and thereafter discharge and pay in full all
Deposit Liabilities as set forth in Schedule 2.03(b) hereto, together with all
interest accrued and unpaid thereon as of the close of business on the Closing
Date, in accordance with the records of Seller relating to the Branch as of the
Closing Date.

 

  (c) Liabilities Under Agreements. Assume and thereafter fully and timely
perform and discharge, in accordance with their respective terms, all of the
liabilities and obligations of Seller under all escrow, fiduciary, lease or
rental agreements sold, assigned or transferred to Purchaser by Seller pursuant
to this Agreement; and

 

  (d) [Reserved]; and

 

  (e) Other Liabilities. Assume and thereafter fully and timely perform and
discharge, as the same may be or become due, all additional liabilities and
obligations of Seller, if any, to the extent attributable to the Assets and
Deposit Liabilities sold to, assigned to, transferred to and/or assumed by
Purchaser pursuant to this Agreement, including liabilities pursuant to a
certain repurchase agreement related to a Deposit Liability.

 

  2.04 Payment of Funds. Subject to the terms and conditions hereof, at the
Closing:

 

  (a) Acquisition Consideration. As consideration for the purchase of the
Assets, Purchaser shall pay Seller a purchase price equal to the sum of the
following (the “Acquisition Consideration”):

 

  (1) $80,000 for the Real Estate located at 300 Westminster Street,
Waynesfield, Ohio; and

 

4



--------------------------------------------------------------------------------

  (2) the market value of the Real Estate located in 202 S. Main Street, Ada,
Ohio, as determined by a mutually agreed upon appraiser, for such Real Estate;
and

 

  (3) a premium for the Deposit Liabilities equal to 8.0% of the daily average
total of the deposits at the Branches as indicated by the general ledger
accounts of the Branches over the thirty (30) day period next preceding the
Closing Date, but excepting therefrom for purposes of calculating the amount of
the premium (i) any repurchase agreements associated with the Branches and
maintained on Seller’s demand deposit application system, and (ii) those
additional deposits that have been listed as exceptions on Schedule 2.04(a)
attached hereto (the “Deposit Premium”); and

 

  (4) 100% of the aggregate book value plus accrued and unpaid interest as of
the Closing Date (or, in the case of discount notes, the book value of any
unearned income) of all loans transferred to Purchaser pursuant to this
Agreement; and

 

  (5) the value, as of the Closing, for those Assets shown on Schedule 2.02(c)
of all furniture, fixtures, equipment and other fixed assets transferred to
Purchaser pursuant to this Agreement; and

 

  (6) 100% of the amount of cash on hand at the Branches transferred to
Purchaser pursuant to this Agreement.

 

  (b) Payment of Deposit Liability and Repurchase Agreement Amounts. Seller
shall pay to Purchaser the amount of the Deposit Liabilities and repurchase
agreements.

 

  (c) Reimbursement and Proration of Certain Income and Expenses. All rents,
real estate taxes, utility payments, insurance policy premiums and similar
income and expenses relating to each Branch, and the Federal Deposit Insurance
Corporation premium and other expenses relating to the deposit liabilities
assumed by Purchaser hereunder, shall be pro-rated between Seller and Purchaser
as of the Closing Date, and Purchaser shall reimburse Seller for Purchaser’s pro
rata portion of all prepayments made by Seller (including security deposits and
other deposits) with respect to any such item. Any reimbursement payment due
from Purchaser to Seller pursuant to the terms of this Section 2.04(c) shall be
made in the manner specified in Section 7.04 herein.

 

  (d) Other Fees and Expenses. Except as otherwise provided herein, Purchaser
acknowledges its sole and exclusive responsibility for payment of all costs and
other expenses incurred by it in connection with the Acquisition, except for
those costs related to Title Commitments; and Purchaser shall reimburse Seller
for Purchaser’s costs, fees, and expenses advanced by Seller, if any. Any
reimbursement payment due from Purchaser to Seller pursuant to the terms of this
Section 2.04(d) shall be made in the manner specified in Section 7.04 herein.

 

  (e) Pre-Closing Statement. Seller shall prepare a statement (the “Pre-Closing
Statement”) as of a date not earlier than five (5) Business Days prior to the
Closing Date reflecting the Assets to be sold and assigned hereunder and the
liabilities to be transferred and assumed hereunder. Seller shall deliver the
Pre-Closing Statement to Purchaser not less than three (3) Business Days before
the Closing Date. Seller agrees to pay to Purchaser at the Closing, in
immediately available funds, the excess amount, if any, of the amount of Deposit
Liabilities assumed by Purchaser pursuant to Section 2.03(b) above and the net
amount of any prorated items owed by Seller to Purchaser pursuant to
Section 2.04(c) above, if any, as reflected by the Pre-Closing Statement, over
the aggregate amount

 

5



--------------------------------------------------------------------------------

    computed in accordance with Section 2.04(a) above, as reflected by the
Pre-Closing Statement. Purchaser agrees to pay Seller at the Closing, in
immediately available funds, the excess, if any, of the aggregate amount
computed in accordance with Section 2.04(a) above and the net amount of any
prorated items owed by Purchaser to Seller pursuant to Section 2.04(c) above, if
any, as reflected by the Pre-Closing Statement, over the amount of Deposit
Liabilities assumed by Purchaser pursuant to Section 2.04(b) above, as reflected
by the Pre-Closing Statement. The payment by Purchaser to Seller or by Seller to
Purchaser shall be subject to subsequent adjustment based on the final
settlement statement in the form attached hereto as Exhibit 7.04(d). The
calculation of the payment of funds at Closing required under this Agreement
shall be made on a settlement statement in the form attached as Exhibit 2.04(e)
hereto.

 

  (f) Tax Matters. Seller and Purchaser agree to allocate the Acquisition
Consideration in accordance with Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”). At the Closing, Seller and Purchaser shall reduce
the allocation to writing, including jointly and properly executing a draft
Internal Revenue Service Form 8594, subject to post-Closing adjustment to
reflect adjustments to the Acquisition Consideration as provided in Section 8.03
of this Agreement. Within 60 days after the Closing Date, Purchaser shall
provide to Seller Purchaser’s proposed allocation of the Purchase Price as
finally determined and paid by Purchaser hereunder. Within 30 days after the
receipt of such allocation, Seller shall propose to Purchaser any changes to
such allocation or otherwise shall be deemed to have agreed with such
allocation. Seller and Purchaser shall reduce such allocation to writing,
including jointly and properly executing a final, completed Internal Revenue
Service Form 8594, and any other forms and statements required to be filed
therewith. Seller and Purchaser shall file timely any such forms and statements
with the Internal Revenue Service. To the extent consistent with applicable law,
Seller and Purchaser shall not file any tax return or other documents or
otherwise take any position with respect to taxes which is inconsistent with
such allocation of the final Acquisition Consideration; provided, however, that
neither Seller nor Purchaser shall be obligated to litigate any challenge to
such allocation of the final Acquisition Consideration by any governmental
authority to any allocation made pursuant to this paragraph and agree to consult
with each other and keep one another informed with respect to the state of, and
any discussion, proposal or submission with respect to, such challenge.

 

3. CONDUCT OF THE PARTIES PRIOR TO CLOSING.

 

  3.01 Covenants of Seller. Seller hereby covenants to Purchaser that, from the
date hereof until the Closing, Seller will do or cause the following to occur,
except as may be otherwise required by a governmental or regulatory authority or
except as may be permitted in writing by Purchaser:

 

  (a) Operation of Branches. Seller shall continue to operate the Branches in a
manner substantially equivalent to that manner and system of operation employed
immediately prior to the date of this Agreement and will not knowingly permit
any act or conduct by any employee of the Branches that would cause material
harm or damage to the reputation of the Branches and which harm or damage
results in a change of 10% in the existing Deposit Liabilities or in the
existing Loans. Seller will use all reasonable efforts to preserve intact its
business relationships with depositors, customers and others having business
relationships with it, it being understood and agreed that Seller shall be
permitted to pursue all collection procedures in connection with such loans
which may result in the payoff or prepayment of any such loan and that Seller
may decrease or suspend its marketing efforts in soliciting new loans for the
Branches after the date hereof. Seller may also make changes to its operations
of the Branches to the extent such changes are made at all other branches
operated by Seller, provided that such changes do not materially adversely
affect the value of the Branches to Purchaser.

 

6



--------------------------------------------------------------------------------

  (b) Information Concerning Branches. Seller shall use its best efforts to
ensure that Purchaser, its officers, attorneys, accountants and other authorized
representatives are furnished or otherwise provided reasonable access to, and
permitted to make or cause to be made such reasonable investigation of,
information and materials relating to the financial and legal condition of the
Branches as Purchaser reasonably deems necessary or advisable within fifteen
(15) days from the date hereof to familiarize itself with the Branches and their
business and operations; provided, however, that such access and investigation
shall be reasonably related to the transactions contemplated hereby and shall
not interfere unnecessarily with the normal operations of the Branches or
Seller; and provided further, that nothing in this Section 3.01(b) shall be
deemed to require Seller to breach any obligation of confidentiality or to
reveal any proprietary information, trade secrets or marketing or strategic
plans. In addition to the above information, Seller will provide Purchaser with
instructions prepared by Seller which provide information on the transfer of
office procedures, electronic data processing and such other functions of the
Branches which are required for the purchase of Assets and assumption of Deposit
Liabilities described in this Agreement. Not later than ten (10) days prior to
Closing, Seller will provide to Purchaser, in paper form and in the
electromagnetic format in use by Seller, depositor information necessary to
permit Purchaser to enter depositor information.

 

  (c) Required Authorizations. Seller shall use its best efforts to obtain and
procure all necessary corporate approvals and authorizations required on its
part to enable it to fully perform all obligations imposed on it hereunder which
must be performed by it at or prior to the Closing.

 

  (d) Condemnation. In the event Seller is notified of any pending or threatened
condemnation proceeding relating to the Real Estate owned by Seller constituting
the Branches, Seller will notify Purchaser thereof and Seller and Purchaser
shall cooperate in responding to any such proceeding so as not to prejudice the
rights of Purchaser and Seller to recover in such proceedings.

 

  (e) Insurance Proceeds and Condemnation Payments. Seller shall maintain
adequate insurance on all of the tangible property owned by Seller constituting
the Branches to be sold. In the event of any damage, destruction or condemnation
affecting such property between the date hereof and the time of the Closing if
the Acquisition is consummated, Seller shall deliver to Purchaser any insurance
proceeds and other payments, received by Seller as a result thereof and shall
have duly and validly assigned to Purchaser all of Seller’s rights and claims
against any third party by reason thereof unless, in the case of damage or
destruction, Seller has repaired or replaced the damaged or destroyed property.

 

  (f) Conversion of Accounts.

 

  (i) Seller shall use its reasonable best efforts to cooperate with Purchaser
in assuring an orderly transition of ownership of the Assets and responsibility
for the Liabilities, including the Deposit Liabilities, assumed by Purchaser
pursuant hereto and shall, in particular, cooperate with Purchaser in the
conversion of the accounts and records relating to such Assets and Liabilities
to Purchaser’s information and data processing systems.

 

  (ii) [Reserved]

 

  (iii) As soon as practicable, but in no event more than 45 days after the date
hereof, Seller, at its sole expense, shall provide Purchaser:

 

  (A) applicable product functions and specifications relating to the data
processing support required for the Accounts; and

 

7



--------------------------------------------------------------------------------

  (B) file formats relating to the Accounts and test tapes of the master file
back-ups for the demand deposits accounting, time deposits accounting, and
savings deposits accounting, in generic form which are machine readable on IBM
(or IBM compatible) equipment or which shall be on the nine track 1600 or 6250
BPI EBCIDIC formatted tape.

 

  (C) formatted, detailed reports of Accounts.

 

  (iv) The product functions and specifications, file formats and test tapes
described in Subsection (iii)(B) above shall include, without limitation, the
following information with respect to all Deposit Accounts affected by ACH
transactions:

 

  (A) Seller’s transit routing number(s) applicable to ACH transactions; and

 

  (B) the identifying account numbers of the Accounts that are affected by such
transactions.

 

  (v) The materials described in Subsections (iii)(A)-(C) above shall be
accompanied by account totals and trial balances.

 

  (vi) In connection with the conversion process, Seller shall provide
Purchaser, at Seller’s expense, up to two additional copies of the materials
described in Subsections (iii)(A)-(C), in accordance with a mutually agreed
delivery schedule.

 

  (vii) Following delivery of the materials described in Subsections
(iii) (A)-(C) above, the format of the test tapes, applicable product functions
(except normal pricing changes) and specifications shall remain the same through
the Closing Date.

 

  (viii) As early as practicable, and no later than 5:00 p.m., on the day
immediately following the Closing Date, Seller shall, at its sole expense,
deliver to Purchaser at such address as Purchaser may designate, tapes and
reports containing all pertinent data and descriptive information relating to
the Accounts, which tapes shall constitute Seller’s records maintained as of and
current through the close of business on the Closing Date with respect to the
Accounts.

 

  (g) Branch Employees.

Within one (1) day after the date of this Agreement, Seller shall convene a
meeting of the employees of the Branches at which Purchaser’s representatives
will have an opportunity to discuss Purchaser’s plans for the Branches and the
Branch Employees, subject to Seller approving in advance the substance of such
discussion.

 

  3.02 Covenants of Purchaser. Purchaser hereby covenants to Seller that, from
the date hereof until the Closing, it will do or cause the following to occur:

 

  (a) Certain Applications. As soon as practicable, but in no event later than
thirty (30) days after the date hereof, Purchaser shall prepare and submit for
filing, at no expense to Seller, any and all applications, filings, and
registrations with, and notifications to, all Federal and state authorities
required on the part of Purchaser for the Acquisition to be consummated at the
Closing as contemplated in Section 7.01 herein. Thereafter, Purchaser shall use
its best efforts to pursue all such applications, filings, registrations, and
notifications diligently and in good faith, and shall promptly file such
supplements, amendments, and additional information in connection therewith as
any such regulatory

 

8



--------------------------------------------------------------------------------

    authorities may require and as Purchaser considers to be reasonably
necessary for the Acquisition to be consummated at such Closing. Purchaser shall
deliver to Seller a copy of each and all of such applications, filings,
registrations and notifications (except for any confidential portions thereof),
and any supplement, amendment or item of additional information, including all
correspondence, in connection therewith (except for any confidential portions
thereof), not later than the date it is filed with such Federal and state
authorities, and Purchaser shall deliver to Seller a copy of each notice, order,
opinion, approval, authorization and other item of correspondence received by
Purchaser from such Federal and state authorities (except for any confidential
portions thereof) no later than three (3) days of its receipt by Purchaser and
shall promptly advise Seller, at Seller’s request, of developments and progress
with respect to such matters.

 

  (b) Other Transactions. Purchaser shall not directly or through any existing
or future Subsidiary or Affiliate take any action that would be in conflict
with, or result in the delay, denial, termination, or withdrawal of, any of the
regulatory approvals referred to in this Agreement.

 

  (c) Required Authorizations. Purchaser shall obtain and procure all necessary
corporate approvals and authorizations required on its part to enable it to
fully perform all obligations imposed on it hereunder which must be performed by
it at or prior to the Closing.

 

  3.03 Covenants of Both Parties. Except as otherwise specifically provided in
this Agreement, Seller hereby covenants to Purchaser, and Purchaser hereby
covenants to Seller that, from the date hereof until the Closing, such party
shall cooperate fully with the other party in attempting to obtain all consents,
approvals, permits, or authorizations which are required to be obtained pursuant
to any Federal or state law, or any Federal or state regulation thereunder, for
or in connection with the transactions described and contemplated in this
Agreement.

 

4. REPRESENTATIONS AND WARRANTIES.

 

  4.01 Representations and Warranties of Seller. Except as otherwise
specifically provided in this Agreement, Seller represents and warrants to
Purchaser as follows:

 

  (a) Good Standing and Power of Seller. Seller is a national banking
association duly organized, validly existing, and in good standing under the
laws of the United States with corporate power to own its properties and to
carry on its business as presently conducted. Seller is an insured bank, as
defined in the Federal Deposit Insurance Act and applicable regulations
thereunder.

 

  (b) Authorization of Agreement. The execution and delivery of this Agreement,
and the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Seller, and this Agreement is a valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except as enforcement may be limited by federal regulators of Seller
or Purchaser or by bankruptcy, insolvency, reorganization, moratorium or other
laws of general applicability relating to or affecting creditors’ rights, or the
limiting effect of rules of law governing specific performance, equitable relief
and other equitable remedies or the waiver of rights or remedies.

 

  (c) Effective Agreement. Subject to the receipt of any and all necessary
regulatory approvals, the execution, delivery, and performance of this Agreement
by Seller and the consummation of the transactions contemplated hereby, will not
conflict with, result in the breach of, constitute a violation or default,
result in the acceleration of payment or other obligations, or create a lien,
charge or encumbrance, under any of the provisions of the Articles of
Association or Bylaws of Seller, under any judgment, decree or order, under any
law, rule or regulation of any government or agency thereof, or under any

 

9



--------------------------------------------------------------------------------

    material contract, material agreement or material instrument to which Seller
is subject, which such breach, conflict, violation, default, acceleration or
lien would have a material adverse effect on the Assets, the Acquisition or
Seller’s ability to perform its obligations hereunder.

 

  (d) Title to Assets. Seller is the sole owner of each of the Assets, other
than the Real Estate, free and clear of any mortgage, lien, encumbrance or
restrictions of any kind or nature. As to the Real Estate constituting the
Branches, Seller is the sole owner of a fee simple interest in the parcels of
Real Estate described in Section 2.02(a) hereof and shall convey such Real
Estate to Purchaser by delivery at the Closing of limited warranty deeds.

 

  (e) Real Estate.

 

  (i) None of the Real Estate, as currently used, is to Seller’s knowledge in
violation of any provision of any applicable building, zoning, subdivision,
environmental or other governmental ordinance, resolution, statute, rule, order
or regulation including, but not limited to, those of environmental agencies or
insurance boards of underwriters, with respect to the ownership, operation, use,
maintenance or condition thereof, or requiring any repair or alteration other
than those repairs or alterations that shall have been made before the Closing
Date;

 

  (ii) There is no material structural defect in any improvement on or to any of
the Real Estate, and all such improvements are in good repair, ordinary wear and
tear excepted;

 

  (iii) Seller has paid or will pay in full on or before the Closing Date all
bills and invoices for labor and materials of any kind arising from the
ownership, operation, occupancy, management, repair, maintenance or leasing or
any of the Real Estate that could result in a mechanics lien or a claim for a
mechanics lien;

 

  (iv) Seller has received no notice of any condemnation or eminent domain
proceeding pending or threatened against any Real Estate, and has no knowledge
of any change or proposed change in the route, grade or width of, or otherwise
affecting, any street or road adjacent to or serving any Real Estate;

 

  (v) The water, sewer, electric and other utility services currently available
to the Real Estate are adequate for the present use of the Real Estate by Seller
in conducting the business of the Branches and are being supplied to Seller by
utility companies or municipalities, and no condition presently exists that, to
Seller’s knowledge, will result in the termination of the Real Estate’s access
to any such utility services;

 

  (vi) All authorizations and rights-of-way, including proof-of-dedication, that
are necessary to ensure vehicular and pedestrian ingress and egress to and from
the Real Estate have been obtained, and there are no restrictions on such access
to the Real Estate from presently existing adjacent public roads, and no
condition presently exists that, to Seller’s knowledge, will result in the
termination of such access;

 

  (vii) No part of the Real Estate contains, is contained within, or abuts upon
any flood plain, navigable water or other body of water, tideland, wetland,
marshland or other area that is subject to special state, federal or municipal
regulation, control or protection;

 

10



--------------------------------------------------------------------------------

  (viii) All real estate taxes, if any, due and payable on or before the Closing
Date with respect to any of the Real Estate shall have been paid in full on or
before the Closing Date; and

 

  (ix) With respect to the Real Estate, there is not pending or, to Seller’s
knowledge, threatened, and to Seller’s knowledge there is no reasonable basis
for, the institution of any action, proceeding or investigation by or before any
federal or state environmental regulatory body or any federal or state court
with respect to compliance with CERCLA, RCRA, or any other federal, state, local
or municipal statute, ordinance or regulation, or order, ruling or other
decision of any court, administrative agency or other governmental authority
pertaining to the release of any toxic or hazardous substance, pollutant or
contaminant into the environment (such statutes, ordinances, regulations,
orders, rulings and decisions, together, “Environmental Laws”).

 

  (f) No Broker. No broker or finder, or other party or agent performing similar
functions, has been retained by Seller or is entitled to be paid based upon any
agreements, arrangements or understandings made by Seller in connection with the
transactions contemplated hereby, and no brokerage fee or other commission has
been agreed to be paid by Seller on account of the transactions contemplated
hereby.

 

  (g) No Knowledge of Invalid Signatures on Loan Documents. Nothing has come to
the attention of Seller that the signature of any party appearing on any note or
instrument evidencing any loan contemplated to be sold hereunder, or on any
instrument evidencing any security therefore, is invalid.

 

  4.02 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller as follows:

 

  (a) Good Standing and Power of Purchaser. Purchaser is a national banking
association duly organized, validly existing, and in good standing under the
laws of the United States with corporate power to own its properties and to
carry on its business as presently conducted. Purchaser is an insured bank, as
defined in the Federal Deposit Insurance Act and applicable regulations
thereunder.

 

  (b) Authorization of Agreement. The execution and delivery of this Agreement,
and the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Purchaser, and this Agreement is a
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except as enforcement may be limited by federal
regulators of Seller or Purchaser or by bankruptcy, insolvency, reorganization,
moratorium or other laws of general applicability relating to or affecting
creditors’ rights, or the limiting effect of rules of law governing specific
performance, equitable relief and other equitable remedies or the waiver of
rights or remedies.

 

  (c) Effective Agreement. The execution, delivery and performance of this
Agreement by Purchaser, and the consummation of the transactions contemplated
hereby, will not conflict with, result in the breach of, constitute a violation
or default, result in the acceleration of payment or other obligations, or
create a lien, charge or encumbrance, under any of the provisions of the
Articles of Association or Bylaws of Purchaser, under any judgment, decree or
order, under any law, rule or regulation of any government or agency thereof, or
under any material agreement, material contract or material instrument to which
Purchaser is subject, which such breach, conflict, violation, default,
acceleration, or lien would have a material adverse effect on the Acquisition or
Purchaser’s ability to perform its obligations hereunder.

 

11



--------------------------------------------------------------------------------

  (d) Broker/Finder. If a broker or finder, or other party or agent performing
similar functions, has been retained by Purchaser or is entitled to be paid
based upon any agreements, arrangements or understandings made by Purchaser in
connection with the transactions contemplated hereby, and any such brokerage fee
or other commission has been agreed to be paid by Purchaser on account of the
transactions contemplated hereby, such is the sole obligation and expense of
Purchaser at no cost to Seller.

 

  (e) Acquisition Consideration. Purchaser shall have, at the Closing on the
Closing Date, sufficient funds to enable it to pay the Acquisition Consideration
and any amounts required to be paid by Purchaser at the Closing pursuant to the
terms hereof, and to consummate the Acquisition in accordance with the terms and
conditions of this Agreement. Purchaser’s ability to consummate the transactions
contemplated hereby is not contingent on raising any equity capital, obtaining
specific financing therefor, consent of any lender or any other matter, other
than the receipt of any required regulatory approval.

 

  (f) Regulatory Approvals. On the date hereof, Purchaser knows of no reason why
any required regulatory application should not receive approval.

 

5. ACTIONS RESPECTING EMPLOYEES AND PENSION AND EMPLOYEE BENEFIT PLANS.

 

  5.01 Actions to be Taken by Purchaser. Purchaser covenants to Seller that it
will do or cause the following to occur:

 

  (a) Branch Employees. Purchaser shall offer to hire, as of the close of
business on the Closing Date, all of the Branch Employees. Purchaser shall offer
to hire such Branch Employees at salaries comparable to those held by the
respective employees as of the Closing Date;

 

  (b) Purchaser’s Responsibility for Branch Employees’ Retirement and Other
Benefits.

 

    Purchaser will provide monthly pension and other benefits to Branch
Employees who accept employment with Purchaser, effective as of and after the
close of business on the Closing Date, in accordance with the following
provisions of this Subsection 5.01(b):

 

  (i) Purchaser’s Retirement Plan or Plans.

 

  (A) At the Closing:

 

  (1) The Branch Employees will become covered under the Purchaser’s Retirement
Plan or Plans and Purchaser’s liability for employer contributions under
Purchaser’s Retirement Plan or Plans shall commence with respect to such Branch
Employees; and

 

  (2) Accrual of future service under Purchaser’s Retirement Plan or Plans by
such Branch Employees will commence; and

 

  (3) For purposes of determining eligibility for all benefits (but not the
amount thereof) under Purchaser’s Retirement Plan or Plans, and for purposes of
determining vesting service thereunder, all accrued service of such Branch
Employees under Seller’s employee stock ownership plan prior to the Closing Date
will be counted; and

 

12



--------------------------------------------------------------------------------

  (4) Purchaser shall, before the Closing Date, adopt resolutions that amend its
tax-qualified retirement plans to provide for the service credits referenced
herein, if necessary to effect such service credits.

 

  (B) Purchaser shall bear the entire responsibility for retirement benefits
provided to such Branch Employees under Purchaser’s Retirement Plan or Plans.

 

  (ii) Purchaser’s Other Employee Benefit Programs. Purchaser shall provide, as
of and after the close of business on the Closing Date, a program of other
employee benefits (other than retirement benefits) to and for Branch Employees
who accept employment with Purchaser that is the same as the employee benefits
program for the majority of its other employees and that complies with federal
and state law, including, without limitation, ERISA, the Fair Labor Standards
Act, and the Age Discrimination in Employment Act, and the rules and regulations
thereunder. Purchaser shall use its best efforts to cause any and all
pre-existing condition limitations (to the extent such limitation did not apply
to a pre-existing condition under Seller’s or any Seller Subsidiary’s equivalent
plan) and eligibility waiting period under group health plans with respect to
Branch Employees and their eligible dependents to be waived. Purchaser will
credit to Branch Employees any accrued and unused sick leave and vacation earned
by such Branch Employees prior to the Closing.

 

  (iii) Limitation on Purchaser’s Liability. Purchaser shall have no
responsibility to fund benefits under any of the employee benefit programs
maintained by Seller prior to the close of business on the Closing Date.

 

  5.02 Actions to be Taken by Seller. Seller covenants to Purchaser that it will
do or cause the following to occur:

 

  (a) Solicitation of Branch Employees. For twelve (12) months following the
Closing Date, Seller will not, and will not permit any of its Affiliate banks to
compete directly for or solicit as officers or employees of Seller or any of its
Affiliate banks any Branch Employees; provided, however, that this provision
shall not preclude Seller or any of its Affiliate banks from hiring any such
Branch Employees who elect not to become or remain employed by Purchaser or
whose employment has been terminated by Purchaser.

 

  (b) [Reserved]

 

  5.03 Actions to be Taken by Seller and Purchaser. After the Closing, Seller
and Purchaser each will cooperate with the other in providing reasonable access
to all information required for the operation of, or the preparation and
submission of reports or notices required in connection with the operation of
Seller’s tax-qualified retirement plans, the Purchaser’s Retirement Plan or
Plans, or any other employee benefit program maintained by Seller or Purchaser
which covers any of the Branch Employees, including, without limitation, the
preparation and submission of reports or notices to the Pension Benefit Guaranty
Corporation, the Department of Labor, the Internal Revenue Service, or any other
agency of the U.S. Government or the State of Ohio.

 

  5.04 Continuing Rights to Amend or Terminate. The provisions of Purchaser’s
Retirement Plan or Plans and any of Seller’s retirements plans and the
provisions of any other employee benefit program of Purchaser or Seller relating
to amendment or termination by any employer sponsor or other party to such plan
or program shall in no event be abridged hereby except as and to the extent
specifically set forth by the provisions of Subsection 5.01(b) above.

 

13



--------------------------------------------------------------------------------

6. CONDITIONS PRECEDENT TO CLOSING.

 

  6.01 Conditions to Seller’s Obligations. The obligations of Seller to
consummate the Acquisition are subject to the satisfaction, or the waiver by
Seller to the extent permitted by applicable law, of the following conditions at
or prior to the Closing:

 

  (a) Prior Regulatory Approval. All filings and registrations with, and
notifications to, all Federal and state authorities required for consummation of
the Acquisition shall have been made, all approvals and authorizations of all
Federal and state authorities required for consummation of the Acquisition shall
have been received and shall be in full force and effect, and all applicable
waiting periods shall have passed.

 

  (b) Corporate Action. Purchaser shall have taken all corporate action
necessary by it to effectuate this Agreement and the Acquisition; and Purchaser
shall have furnished Seller with a certified copy of each such resolution
adopted by the Board of Directors (or, if applicable, the shareholders) of
Purchaser evidencing the same.

 

  (c) Representations and Warranties. The representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects on the Closing Date with the same effect as though all such
representations and warranties had been made on and as of such date, and
Purchaser shall have delivered to Seller a Certificate to that effect, dated as
of the Closing Date.

 

  (d) Covenants. Each and all of the covenants and agreements of Purchaser to be
performed or complied with prior to Closing pursuant to this Agreement shall
have been duly performed or complied with in all material respects by Purchaser,
or waived by Seller, and Purchaser shall have delivered to Seller a Certificate
to that effect, dated as of the Closing Date.

 

  (e) No Proceeding or Prohibition. At the time of the Closing there shall not
be any litigation, investigation, inquiry or proceeding pending or threatened in
or by any court or agency of any government or by any third party which in the
judgment of the executive officers of Seller, with the advice of counsel,
presents a bona fide claim to restrain, enjoin or prohibit consummation of the
transactions contemplated by this Agreement or which might result in divestiture
or rescission in connection with such transactions; and Seller shall have been
furnished with a Certificate in the form attached as Exhibit 6.01(e) hereto,
dated as of the Closing Date and signed by the Chairman, President, or Executive
Vice President of Purchaser, to the effect that no such litigation,
investigation, inquiry or proceeding is pending, or, to the best of his
knowledge, threatened.

 

  6.02 Conditions to Purchaser’s Obligations. The obligations of Purchaser to
consummate the Acquisition are subject to the satisfaction, or the waiver by
Purchaser to the extent permitted by applicable law, of the following conditions
at or prior to the Closing:

 

  (a) Information and Investigation. Subject in all cases to the terms and
conditions of confidentiality provided for in this Agreement, Seller shall have
complied with Section 3.01(b) hereof.

 

  (b) Prior Regulatory Approval. All filings and registrations with, and
notifications to, all Federal and state authorities required for consummation of
the Acquisition shall have been made, all approvals and authorizations of all
Federal and state authorities required for consummation of the Acquisition shall
have been received and shall be in full force and effect, and all applicable
waiting periods shall have passed.

 

  (c) Corporate Action. Seller shall have taken all corporate action necessary
to effectuate this Agreement and the Acquisition; and Seller shall have
furnished Purchaser with a certified copy of such resolution adopted by the
Board of Directors of Seller evidencing or authorizing the same.

 

14



--------------------------------------------------------------------------------

  (d) Representations and Warranties. The representations and warranties of
Seller set forth in this Agreement shall be true and correct in all material
respects on the Closing Date with the same effect as though all such
representations and warranties had been made on and as of such date, and Seller
shall have delivered to Purchaser a certificate to that effect, dated as of the
Closing Date.

 

  (e) Covenants. Each of the covenants and agreements of Seller to be performed
or complied with prior to Closing pursuant to this Agreement shall have been
duly performed or complied with in all material respects by Seller, or waived by
Purchaser, and Seller shall have delivered to Purchaser a certificate to that
effect, dated as of the Closing Date.

 

  (f) No Proceedings or Prohibition. At the time of the Closing on the Closing
Date, there shall not be any litigation, investigation, inquiry, or proceeding
pending or threatened in or by any court or agency of any government or by any
third party which in the judgment of the executive officers of Purchaser, with
the advice of counsel, presents a bona fide claim to restrain, enjoin, or
prohibit consummation of the transactions contemplated by this Agreement or
which might result in divestiture or rescission in connection with such
transactions; and Purchaser shall have been furnished with a certificate in the
form attached as Exhibit 6.02(f) hereto, dated as of the Closing Date and signed
by the Chairman, President or an Executive Vice President of Seller, to the
effect that no such litigation, investigation, inquiry or proceeding is pending,
or, to the best of his knowledge, threatened.

 

  (g) Survey; Title Insurance. On or before the 60th day after the date of this
Agreement, Seller shall have obtained and delivered to Purchaser, at Seller’s
sole expense:

 

  (i) A current commitment to issue to Purchaser or its designee an Owner’s
title insurance policy, ALTA Policy Form B-1970, insuring the Real Estate (the
“Title Commitment”), in the amount of the purchase price attributable to each of
the parcels of Real Estate as set forth in Section 2.04 of this Agreement,
issued by a title insurance company authorized to do business with the State of
Ohio and reasonably acceptable to Purchaser, with all Standard and General
Exceptions deleted and endorsed over so as to afford full “extended full
coverage” insuring the marketability of the Real Estate, subject only to the
Permitted Exceptions; and

 

  (ii) An as-built survey of the Real Estate (the “Survey”) prepared by a
registered land surveyor or engineer, duly licensed in the State of Ohio,
certified to the title company, and to Purchaser and currently dated, such
Survey to depict and include, without limitation, the following:

 

  (A) the present location of all structures, including all encroachments of any
part thereof onto adjoining improvements, on the Real Estate;

 

  (B) access to public roads or ways, and identification of each Permitted
Exception (including easements capable of being geographically located by
identifying the same on the Survey, and by legal description and reference to
recording information; and

 

  (C) whether the Real Estate is located in a flood hazard area, and if so, the
boundaries of such area.

 

15



--------------------------------------------------------------------------------

    The Survey must, in addition, be sufficient (i) to cause the title insurance
company to delete the standard printed survey exception from its own title
insurance policy; and (ii) to enable the title insurance company to issue its
policy free from any exceptions or objections whatsoever relating to survey
matters, except for any of the Permitted Exceptions.

 

  (iii) With respect to the Real Estate, Seller shall not have created, or
allowed the creation of, any liens, imperfections in title, charges, easements,
restrictions or encumbrances other than the Permitted Exceptions after the date
of this Agreement.

 

  6.03 Non-Satisfaction of Conditions Precedent. The non-occurrence or delay of
the Closing of the Acquisition by reason of the failure of timely satisfaction
of all conditions precedent to the obligations of any party hereto to consummate
the Acquisition shall in no way relieve such party of any liability to the other
party hereto, nor be deemed a release or waiver of any claims the other party
hereto may have against such party, if and to the extent the failure of timely
satisfaction of such conditions precedent is attributable to the actions or
inaction of such party.

 

7. CLOSING.

 

  7.01 Closing and Closing Date. The Acquisition contemplated by this Agreement
shall be consummated and closed (the “Closing”) in the offices of Purchaser in
Kenton, Ohio, or at such other location as may be mutually agreed upon by Seller
and Purchaser, at a date and time to be mutually established by Seller and
Purchaser and confirmed by written notice of Seller to Purchaser (the “Closing
Date”). Unless otherwise agreed by the parties, the Closing Date shall be no
later than forty (40) calendar days after the receipt of necessary regulatory
approvals to consummate the Acquisition and the expiration of all regulatory
waiting periods; provided, however, (i) the Closing Date shall be established
for a Friday (unless a legal holiday and in that event the prior Business Day),
and (ii) the Closing shall commence at a time sufficient to conclude the Closing
prior to the time established for the normal close of business at the Branches.

 

  7.02 Seller’s Actions at Closing. At the Closing, Seller shall, with respect
to the Branches:

 

  (a) deliver to Purchaser such of the Assets purchased hereunder as shall be
capable of physical delivery; and

 

  (b) execute, acknowledge and deliver to Purchaser, limited warranty deeds in
the form attached as Exhibits 7.02(b)(1) & (2); and

 

  (c) [Reserved]; and

 

  (d) execute and deliver a bill of sale in the form attached as Exhibit 7.02(d)
hereto relating to furniture, fixtures and equipment and other instruments of
conveyance, assignment and transfer as shall reasonably be necessary or
advisable to consummate the sale, assignment and transfer of the Assets, other
than the Real Estate, sold or assigned to Purchaser hereunder; and

 

  (e) assign, transfer and deliver to Purchaser such of the following records
(in whatever form or medium then maintained by Seller) pertaining to the Deposit
Liabilities and accrued interest thereon of the Branches assumed by Purchaser
hereunder as exist and are available:

 

  (i) signature cards, orders and contracts between Seller and Branch
depositors, and records of similar character; and

 

16



--------------------------------------------------------------------------------

  (ii) cancelled checks or negotiable orders of withdrawal representing charges
to depositors (except to the extent the same have been returned to such
depositors); and

 

  (iii) a trial balance listing of records of account; and

 

  (f) execute, acknowledge and deliver to Purchaser an assignment of mortgages
in the form attached as Exhibit 7.02(f) hereto, for mortgage loans transferred
to Purchaser pursuant to this Agreement; and

 

  (g) execute and deliver to Purchaser an assignment of right, title and
interest in the form attached as Exhibit 7.02(g) hereto and transfer and deliver
all loan files and records as exist and are available (in whatever form or
medium then maintained by Seller) pertaining to the Loans transferred to
Purchaser hereunder; and

 

  (h) assign, transfer and deliver to Purchaser such safekeeping files and
records (in whatever form or medium then maintained by Seller) and all other
property and other records, if any, held by the Branches for their customers as
of the Closing Date (subject to the terms and agreements or receipts relating to
the same); and

 

  (i) execute and deliver an assignment of IRAs in the form attached as Exhibit
7.02(i) hereto;

 

  (j) make any payment in immediately available funds in the net amount shown as
owing to Purchaser by Seller, if any, on the Closing Statement in the form set
forth at Exhibit 2.04(e) as required by Section 2.04 of this Agreement; and

 

  (k) execute, acknowledge and deliver to Purchaser all certificates and other
documents required to be delivered to Purchaser by Seller at the Closing
pursuant to the terms hereof.

 

  7.03 Purchaser’s Actions at Closing. At the Closing, Purchaser shall, with
respect to the Branches:

 

  (a) execute, acknowledge, and deliver to Seller, to evidence the assumption of
the Deposit Liabilities and obligations of Seller by Purchaser hereunder, an
instrument of assumption in the form attached as Exhibit 7.03(a) to this
Agreement, and Seller shall then accept, execute and acknowledge such
instrument. Copies of such instrument may be recorded in the public records at
the option of either party hereto. The execution and acknowledgement of such
instrument shall not be deemed to be a waiver of any rights or obligations of
any party to this Agreement; and

 

  (b) receive, accept and acknowledge delivery of all Assets, and all records
and documentation relating thereto, sold, assigned, transferred, conveyed or
delivered to Purchaser by Seller hereunder; and

 

  (c) execute and deliver to Seller such written receipts for the Assets,
properties, records, and other materials assigned, transferred, conveyed or
delivered to Purchaser hereunder as Seller may reasonably have requested at or
before the Closing; and

 

  (d) make any payment in immediately available funds in the net amount shown as
owing to Seller by Purchaser, if any, on the Closing Statement in the form set
forth at Exhibit 2.04(e) as required by Section 2.04 of this Agreement; and

 

  (e) pay to Seller all amounts required to reimburse Seller pursuant to the
terms of Sections 2.04(c) and 2.04(d) hereof; and

 

17



--------------------------------------------------------------------------------

  (f) execute, acknowledge and deliver to Seller all Certificates and other
documents required to be delivered to Seller by Purchaser at the Closing
pursuant to the terms hereof.

 

  7.04 Methods of Payment. The Acquisition Consideration and the transfer of the
funds, if any, due to Purchaser or to Seller, as the case may be, pursuant to
the terms of Section 2.04(b) hereof, shall be calculated and adjusted as
provided in this Section 7.04 and payment shall be made in immediately available
United States Federal Funds to the account of the respective party at a
commercial bank (located in the State of Ohio), designated by such party,
pursuant to wire transfer through a Federal Reserve Bank from a national banking
association located in the State of Ohio. At least two Business Days prior to
the Closing, each party hereto shall provide written notice to the other party
hereto indicating the account and bank to which such funds shall be wire
transferred. Unless otherwise mutually agreed by such parties, prorations and
expenses required to be paid by Seller or Purchaser pursuant to this Agreement
(including, without limitation, those required pursuant to the terms of Sections
2.04(c) and 2.04(d) hereof) shall be settled between the parties and paid at the
Closing pursuant to corporate check(s) issued by the applicable party and drawn
on a bank located in the State of Ohio. Prorations and expenses that cannot be
reasonably calculated at the Closing shall be settled and paid in the same
manner as set forth in Section 8.03. In order to facilitate the Closing, the
parties agree:

 

  (a) that the Acquisition Consideration to be paid or credited by Purchaser at
the Closing shall be computed as described in Section 2.04(a);

 

  (b) that the amounts of funds to be transferred at the Closing, pursuant to
Section 2.04 hereof, shall be computed as described in Section 2.04(b);

 

  (c) Purchaser assumes and agrees to perform all duties associated with the
ownership and maintenance of the Assets and Deposit Liabilities as of the close
of business on the Closing Date; and

 

  (d) that within thirty (30) Business Days after the Closing, the parties shall
make appropriate post-Closing adjustments through the close of business on the
Closing Date, consistent with the provisions of Section 2.04 hereof, based upon
actual Deposit Liabilities, Loans purchased, and cash on hand transactions which
took place prior to the close of business on the Closing Date but which were not
reflected on the Pre-Closing Statement. In addition, prorations of prepaid and
deferred expenses, if any, that cannot be reasonably calculated at the Closing
shall be settled and paid based on actual figures as soon as possible after the
Closing. Seller shall provide Purchaser with a final settlement statement in the
form of Exhibit 7.04(d), which shall reflect the foregoing.

 

  7.05 Availability of Closing Documents. The documents proposed to be used and
delivered at the Closing shall be made available for examination by the
respective parties not later than 12:00 noon, Columbus, Ohio time, on the fifth
(5th) Business Day prior to the Closing Date.

 

  7.06 Effectiveness of Closing. All actions taken and documents to be delivered
at the Closing shall be deemed to have been taken and delivered simultaneously,
and no action shall be deemed taken nor any document delivered until all have
been taken and delivered. Upon the satisfactory completion of such Closing, the
Acquisition shall be deemed to be effective, and the Closing shall be deemed to
have occurred.

 

18



--------------------------------------------------------------------------------

8. CERTAIN TRANSITIONAL MATTERS.

 

  8.01 Transitional Action by Purchaser. Prior to and after the Closing, unless
otherwise indicated:

 

  (a) After the Closing, Purchaser shall:

 

  (i) pay in accordance with the law and customary banking practices all
properly drawn and presented checks, drafts, debits and withdrawal orders
presented to Purchaser by mail, over the counter, through electronic media, or
through the check clearing system of the banking industry, by depositors of the
accounts assumed by Purchaser hereunder, whether drawn on checks, drafts or
withdrawal order forms provided by Seller or by Purchaser; and

 

  (ii) in all other respects discharge, in the usual course of the banking
business, the duties and obligations of Seller with respect to the balances due
and owing to the depositors whose accounts are assumed by Purchaser hereunder;
provided, however, that Purchaser’s obligations pursuant to this Section 8.01 to
honor checks, drafts and withdrawal orders on forms provided by Seller and
carrying its imprint (including its name and transit routing number) shall not
apply to any such check, draft or withdrawal order presented to Purchaser more
than ninety (90) days following the Closing Date; and

 

  (b) After the Closing, if any depositors of the accounts assumed by Purchaser
hereunder, instead of accepting the obligation of Purchaser to pay the Deposit
Liabilities (including accrued interest thereon) assumed hereunder, shall demand
payment from Seller for all or any part of any such assumed Deposit Liabilities
(including accrued interest thereon), Purchaser shall acknowledge that Seller
shall not be liable or responsible for making such payment. If any such
depositors draw a check, draft or withdrawal order against the Deposit
Liabilities (including accrued interest thereon) assumed by Purchaser hereunder
which is presented or charged to Seller after the Closing Date, and Seller
elects to pay the same, Purchaser shall immediately, upon demand, reimburse
Seller for any such payments or charges; provided, however, that Seller shall
not be deemed to have made any representations or warranties to Purchaser with
respect to any such checks, drafts or withdrawal orders and any such
representations or warranties implied by law are hereby disclaimed; and

 

  (c) Purchaser shall make appropriate arrangements with Seller at or prior to
the Closing to provide for settlement by Purchaser of checks, returns and other
items which are presented to Seller after the Closing Date and which are drawn
on or chargeable to accounts which have been assumed by Purchaser hereunder; and

 

  (d) On that date that is thirty (30) days after the Closing Date, Seller shall
pay to Purchaser an amount equal to the lesser of (i) the amount of any
overdraft which existed as of the Closing Date on each Deposit Account assumed
by Purchaser hereunder; or (ii) the amount of any remaining overdraft, which
continues to exist on each Deposit Account which was originally overdrawn as of
the close of business on the Business Day immediately preceding the Closing
Date. If the overdraft has been reduced to zero at any time during such thirty
day period, no amount shall be payable by Seller to Purchaser; and

 

  (e) Purchaser and Seller shall, at a mutually agreeable time which in no event
shall be earlier than the time of procurement of all regulatory approvals
required for consummation of the transaction contemplated by this Agreement nor
later than thirty (30) days prior to the Closing Date, notify all depositors of
the Branch, all loan customers (on loan accounts tentatively identified to be
purchased by Purchaser) by a joint mailing containing a mutually acceptable text
to Seller and Purchaser calculated to provide necessary and specific information
to the owners of particular types of accounts, of Purchaser’s pending assumption
of the Deposit Liabilities hereunder, including specific information about
procedures for the delivery of necessary forms and checks of Purchaser and, in
appropriate instances, notify depositors that on and after the Closing Date
those Seller deposit-related services which will be terminated. Each party shall
bear its own cost for the design and printing of the materials included in such
joint mailing which pertains to

 

19



--------------------------------------------------------------------------------

    that party. The cost for the purchase of the envelopes used in each joint
mailing shall be shared equally. Seller shall have the responsibility for
placing such joint mailing into the mail and shall invoice Purchaser for
one-half of the postage paid with respect to such mailing. The form of notice to
the customers shall be mutually agreed upon by Seller and Purchaser.

 

  (f) Prior to the Closing Date, Purchaser shall separately furnish appropriate
customers by mail with brochures, forms and other written materials related or
necessary to the assumption of the Deposit Liabilities by Purchaser and the
conversion of said accounts to Purchaser accounts, including (i) provisions for
checks to appropriate depositors and line of credit borrowers using the forms of
Purchaser with instructions to such customers to utilize such Purchaser checks
on and after the Closing Date and thereafter to destroy any unused checks on
Seller’s forms, and (ii) the reissuance of all valid ATM and debit cards
associated with depositors of Deposit Liabilities. The mailing containing such
brochures, forms or other written materials of Purchaser shall be sent no later
than the earlier of fifteen (15) days or such other period as may otherwise be
required by applicable laws, rules and regulations prior to the Closing Date and
no later than the time prior to the Closing Date reasonably deemed necessary by
Purchaser to provide depositors with all necessary forms to accomplish the
assumption of the Deposit Liabilities, provided that no check forms of Purchaser
shall be provided to depositors earlier than five (5) days prior to the Closing
Date. The expenses of the printing, processing and mailing of such information
of Purchaser shall be borne by Purchaser. The expenses of providing new
Purchaser checks and other forms and written materials to appropriate customers
shall be that of Purchaser. Before Closing, except as provided in this
paragraph, Purchaser will not contact Seller’s customers except as may occur in
connection with advertising or solicitations directed to the public generally or
except as necessary to accomplish an orderly transition of the Deposit Accounts
to Purchaser, provided that such contacts do not occur until after the mailing
of the materials described in Section 8.01(e) hereof; and

 

  (g) Purchaser shall promptly pay to Seller an amount equivalent to the amount
of any checks, negotiable orders of withdrawal, drafts or withdrawal orders
credited as of the close of business on the Closing Date to a Deposit Account
assumed by Purchaser hereunder which are returned uncollected to Seller on or
after the Closing Date and which shall include an amount equivalent to holds
placed upon such Deposit Account for items cashed by Seller as of the close of
business on the Closing Date which items are subsequently dishonored; and

 

  (h) All tasks and obligations concerning the provision of data processing
services to or for the Assets and Deposit Liabilities after the Closing, other
than those specifically set forth in, and to the extent assumed by Seller
pursuant to Section 8.02(b) herein, are the sole and exclusive responsibility
of, and shall be performed solely and exclusively by, Purchaser; and

 

  (i) If the balance due on any loan transferred to Purchaser pursuant to this
Agreement has been reduced by Seller as a result of a payment by check or draft
received prior to the close of business on the Closing Date, which item is
returned unpaid to Seller on or after the Closing Date, the asset value
represented by the loan transferred shall be correspondingly increased and an
amount in cash equal to such increase shall be promptly paid by Purchaser to
Seller and if any payment is received by Seller on or after the Closing Date on
a loan which has been transferred to Purchaser, Seller shall promptly remit any
such payments to Purchaser; and

 

  (j) Purchaser shall, as soon as practicable after the Closing Date, prepare
and transmit at Purchaser’s expense to the obligors on all loans transferred to
Purchaser pursuant to this Agreement a notice to the effect that the loan has
been transferred and directing that payment be made to Purchaser at any address
of Purchaser specified by Purchaser, with

 

20



--------------------------------------------------------------------------------

    Purchaser’s name as payee on any checks or other instruments used to make
payments, and, with respect to all loans on which payment notices or coupon
books have been issued, to issue new notices or coupon books reflecting the name
and an address of Purchaser as the person to whom and place at which payments
are to be made; and

 

  (k) For each Deposit Account and loan that would normally have a periodic
statement, Seller shall generate and mail a customer statement prepared as of
the Closing.

 

  8.02 Transitional Action by Seller. Prior to and after the Closing, unless
otherwise indicated:

 

  (a) Seller shall use its reasonable best efforts to cooperate with Purchaser
in assuring an orderly transition of ownership of the Branches’ Assets and
responsibility for the Deposit Liabilities and other liabilities assumed by
Purchaser hereunder; and

 

  (b) [Reserved]; and

 

  (c) [Reserved]; and

 

  (d) Seller may, no later than thirty (30) days before the Closing Date, notify
all depositors of the Branches, including IRA account holders, and all loan
customers (on loan accounts tentatively identified to be purchased by Purchaser)
calculated to provide necessary and specific information to the owners of
particular types of accounts, of Purchaser’s pending assumption of the Deposit
Liabilities hereunder. Seller shall bear its own cost for such mailing. The form
of notice to the customers shall be mutually agreed upon by Seller and
Purchaser.

 

  8.03 Post Closing Adjustments.

 

  (a) As promptly as reasonably practicable after the Closing Date, but no later
than thirty (30) Business Days thereafter, Seller shall provide Purchaser with a
final settlement statement, substantially in the form attached as Exhibit
7.04(d), which shall reflect any adjustments that are necessary to accurately
reflect the balances as shown on the financial records of Seller as of the close
of business on the Closing Date. Seller shall amend the updated Schedules
2.02(e), 2.03(e), 2.04(a), and 2.04(e), which were provided to Purchaser at the
Closing, to reflect any required adjustments.

 

  (b) Purchaser shall have the right to review any and all documents (and to
interview any and all Seller personnel) necessary or desirable to confirm the
accuracy of final Schedules 2.02(e), 2.03(e), 2.04(a), and 2.04(e).
Notwithstanding any other provision of this Agreement, the final settlement
statement shall be prepared by Seller based in part upon a cash count to be
mutually conducted by Seller and Purchaser at the close of business on the
Closing Date.

 

  (c) If the Final Payment Amount shown on the final Schedule 7.04(d) is
different from the Cash Payment made at Closing, then a payment shall be made in
the following manner: if the Cash Payment shall have been greater than the Final
Payment Amount, the party receiving the Cash Payment shall refund to the party
making the Cash Payment the difference between such amounts; if the Cash Payment
shall have been less than the Final Payment Amount, the party making the Cash
Payment shall pay to the party receiving the Cash Payment the difference between
such amounts. Such payment shall be made by wire transfer in immediately
available funds, together with interest thereon for the number of days from and
including the Closing Date to such settlement date, but excluding such
settlement date, at the rate per annum equal to the average during such period
of the average of the daily high and low rates for federal funds on each
Business Day during such period, as such rates are published in the Eastern
Edition of the Wall Street Journal, computed on the basis of a 365-day year.

 

21



--------------------------------------------------------------------------------

  8.04 Post Closing Reconciliation.

 

  (a) Inclearing Items. As of the opening of business on the Closing Date,
Seller shall advise the Federal Reserve Bank of Cleveland that the account
number ranges of the routing transit number associated with the Branches should
be reassigned to Purchaser and shall further provide the information in order to
expedite the clearing and sorting of all checks, drafts instruments and other
commercial paper relative to the Deposits (hereinafter collectively referred to
as the “Paper Items”). Purchaser shall bear all charges and costs imposed by the
Federal Reserve in connection with reassignment of account number ranges for
sorting the Paper Items. In the event the Federal Reserve fails or refuses to
direct sort such Paper Items for delivery to Purchaser with the result that such
Paper Items are presented to Seller, for a period of sixty (60) days following
the Closing Date (the “Inclearing Period”), Seller shall continue to process and
pay checks or drafts drawn on Deposits which are not intercepted by the FRB. By
8:00 p.m. Eastern Time of every banking day during the Inclearing Period, Seller
shall transmit a list of inclearing items, setting forth the amount and the
Seller account number of each item received by Seller for payment that day.
Seller shall not perform any verification of items received which are written
for amounts of less than $10,000.00; however, Seller shall review items written
for amounts of $10,000.00 or above and contact Purchaser to determine that the
items are properly payable and to verify that the maker’s signature matches that
of the account holder of record as of the Closing Date. Seller shall return all
of the foregoing items it determines not to be properly payable or for which it
is unable to verify the signatures. No later than 1:00 p.m. Eastern Time of the
next banking day after the list is received, Purchaser shall transmit by
facsimile or e-mail a list to Seller of those items which are not to be paid,
which Seller shall return unpaid, for the reason noted by Purchaser. Seller
shall be held harmless and indemnified by Purchaser for acting in accordance
with such instructions from Purchaser. Upon expiration of the Inclearing Period,
Seller shall cease honoring inclearing items presented against the Deposits and
such items shall be returned marked “Refer to Maker.” Magnetic tape or other
written media will utilize the most recent account number designated by Seller
for each of the Deposit Accounts. Seller and Purchaser shall settle amounts due
under this Section 8.04(a) by wire transfer.

 

  (b) ACH Transactions. Seller shall provide to Purchaser no later than
forty-five (45) days prior to the Closing Date, the customer name, customer
account number and the originator, originator identification number and receiver
for each ACH entry for the Deposit Accounts and shall further provide, within
seven (7) days following the Closing Date, an updated list as of the close of
business on the Closing Date. For a period of sixty (60) days following the
Closing Date, Seller agrees to continue to accept and immediately forward to
Purchaser all automated clearinghouse entries and corresponding funds. Seller
also agrees to include the originator identification number, and Purchaser
agrees to immediately notify and instruct the originator of the ACH to reroute
the entries directly to Purchaser.

 

  (c) Over-the-Counter Returned Items. For a period of sixty (60) days following
the Closing Date, Seller shall by facsimile or e-mail provide Purchaser with a
list of over-the-counter returned items on the day they are received by Seller.
Over-the-counter returned items are those items that are included within the
Deposits transferred to Purchaser but that are returned unpaid to Seller after
the Closing Date. By 11:00 a.m. Eastern Time on the next banking day, Purchaser
shall notify Seller of any unacceptable returned items due to non-sufficient
funds. On the same banking day Purchaser transmits the list, Seller shall send
only items deemed acceptable by Purchaser, by overnight mail to Purchaser for
“next banking day” delivery. On the same day, Purchaser shall transmit to Seller
in immediately available funds by wire transfer, the sum of the accepted
over-the-counter returned items.

 

22



--------------------------------------------------------------------------------

  (d) Indemnification. Purchaser shall indemnify Seller pursuant to Article 9 of
this Agreement for any Losses incurred by Seller, provided such Losses arise not
as a result of Seller’ negligence but as a result of compliance by Seller with
instructions from Purchaser pursuant to this Section 8.04 or as a result of the
failure of Purchaser to instruct Seller to take action as required by this
Section 8.04.

 

9. GENERAL COVENANTS AND INDEMNIFICATION.

 

  9.01 Information After Closing. For a period of seven (7) years following the
Closing, upon written request of Seller, Purchaser shall provide Seller with
reasonable access to, or copies of, information and records relating to the
Branches which is in the possession or control of Purchaser reasonably necessary
to permit Seller or any of its subsidiaries, successors or Affiliates to comply
with or contest any applicable legal, tax, banking, accounting, or regulatory
policies or requirements, or any legal or regulatory proceeding thereunder.

 

  9.02 Confidentiality Obligations of Purchaser. From and after the date hereof,
Purchaser shall, and shall cause its subsidiaries and Affiliates (for all
purposes of this Section 9.02, including Purchaser’s and their respective
directors, officers, employees and advisers) to, treat all information received
from Seller concerning the business, assets, operations and financial condition
of Seller (including, without limitation, the Branches), as confidential, unless
and to the extent that Purchaser can demonstrate that such information was
already known to Purchaser or such subsidiaries or Affiliates or in the public
domain, and Purchaser shall, and shall cause its subsidiaries and Affiliates to,
not use any such information (so required to be treated as confidential) for any
purpose except in furtherance of the transactions contemplated hereby. The
covenants of purchaser contained in this Section 9.02 are of the essence and
shall survive any termination of this Agreement but shall terminate at the
Closing with respect to any information that is limited to the Branches.

 

  9.03 Confidentiality Obligations of Seller. From and after the date hereof,
Seller shall, and shall cause its subsidiaries and Affiliates (for all purposes
of this Section 9.03, including Seller’s and their respective directors,
officers, employees and advisers) to, treat all information received from
Purchaser concerning Purchaser’s business, assets, operations and financial
condition as confidential, unless and to the extent Seller can demonstrate that
such information was already known to Seller or such Affiliates or subsidiaries
or in the public domain, and Seller shall, and shall cause its subsidiaries and
Affiliates to, not use any such information (so required to be treated as
confidential) for any purpose except in furtherance of the transactions
contemplated hereby.

 

23



--------------------------------------------------------------------------------

  9.04 Indemnification by Seller. Subject to any limitations otherwise contained
in this Agreement, Seller shall indemnify, hold harmless and defend Purchaser
from and against (a) any breach by Seller of any representation or warranty
contained herein, (b) all claims, losses, liabilities, demands and obligations,
including reasonable attorney fees and expenses, arising out of any actions,
suits or proceedings commenced prior to the Closing Date (other than proceedings
to prevent or limit the consummation of this transaction) relating to Seller’s
operations at the Branches, and (c) any claims related to any liabilities of the
Branches not specifically assumed; and, except as otherwise provided in this
Agreement, Seller shall further indemnify, hold harmless, and defend Purchaser
from and against all claims, losses, liabilities, demands and obligations,
including reasonable attorneys’ fees and expenses, real estate taxes,
intangibles and franchise taxes, sales and use taxes, social security and
unemployment taxes, all accounts payable, and operating expenses (including
salaries, rents and utility charges) incurred by Seller, prior to the Closing
Date and which are claimed or demanded on or after the Closing Date, or which
arise out of any actions, suits or proceedings commenced on or after the Closing
Date and which relate to Seller’s operations or transactions at the Branches
prior to the Closing Date.

 

  9.05 Indemnification by Purchaser. Purchaser shall indemnify, hold harmless,
and defend Seller from and against (a) any breach by Purchaser of any
representation or warranty contained herein and (b) all claims, losses,
liabilities, demands and obligations, including reasonable attorneys’ fees and
expenses, real estate taxes, intangibles and franchise taxes, sales and use
taxes, social security and unemployment taxes, all accounts payable, and
operating expenses (including salaries, rents and utility charges), which Seller
may receive, suffer or incur in connection with operations and transactions
occurring after the Closing Date and which involve the Branches, the Assets, or
the liabilities assumed by Purchaser pursuant to this Agreement.

 

  9.06 Claims for Indemnity.

 

  (a) A claim for indemnity under Section 9.04 or 9.05 of this Agreement may be
made by the claiming party at any time prior to 24 months after the Closing
Date, by the giving of written notice thereof to the other party. Such written
notice shall set forth in reasonable detail the basis upon which such claim for
indemnity is made. In the event that any such claim is made within the
prescribed period, the indemnity relating to such claim shall survive until such
claim is resolved. Claims not made within such period shall cease and no
indemnity shall be made therefore.

 

  (b) In the event that any Person or entity not a party to this Agreement shall
make any demand or claim or file or threaten to file any lawsuit, which demand,
claim or lawsuit may result in any liability, damage or loss to one party hereto
of the kind for which such party is entitled to indemnification pursuant to
Section 9.04 or 9.05 hereof, then, after written notice is provided by the
indemnified party to the indemnifying party of such demand, claim or lawsuit,
the indemnifying party shall have the option, at its cost and expense, to retain
counsel for the indemnified party to defend any such demand, claim or lawsuit.
In the event that the indemnifying party shall fail to respond within five
calendar days after receipt of such notice of any such demand, claim or lawsuit,
then the indemnified party may retain counsel and conduct the defense of such
demand, claim or lawsuit as it may in its discretion deem proper, at the cost
and expense of the indemnifying party. In effecting the settlement of any such
demand, claim or lawsuit, an indemnified party shall act in good faith, shall
consult with the indemnifying party and shall enter into only such settlement as
the indemnifying party shall approve (the indemnifying party’s approval will be
implied if it does not respond within ten calendar days of its receipt of the
notice of such settlement offer).

 

24



--------------------------------------------------------------------------------

  9.07 Limitations on Indemnification. THE PARTIES SHALL HAVE NO OBLIGATIONS
UNDER THIS ARTICLE 9 FOR ANY CONSEQUENTIAL LIABILITY, DAMAGE OR LOSS THE
INDEMNIFIED PARTY MAY SUFFER AS THE RESULT OF ANY DEMAND, CLAIM OR LAWSUIT.

 

  9.08 Solicitation of Customers by Purchaser Prior to Closing. At any time
prior to the Closing Date, Purchaser will not, and will not permit any of its
Affiliate banks to, conduct any marketing, media or customer solicitation
campaign, or customer calling program which is specifically targeted to induce
customers whose deposit account liabilities are to be assumed by Purchaser
pursuant to this Agreement to open accounts with Purchaser prior to the Closing
Date and/or to discontinue their account relationships with Seller, except:
(i) as may occur in connection with advertising or solicitations directed to the
public generally; or (ii) as may occur as a result of the solicitations by it or
its Affiliate banks of deposits or loans from or to a major or statewide
depositor such as, for example, a company with more than one location or state
or federal government; or (iii) as may occur as a result of the solicitation by
it or its Affiliate banks of deposits or loans outside of the county within
which any Branch is situated; or (iv) as may occur as a result of any lending,
deposit, trust, credit card or other banking relationship existing between
Purchaser and such customer prior to the effective date of this Agreement.

 

  9.09 Solicitation of Customers by Seller After Closing. On and after the
Closing Date and ending on that date which is twenty-four (24) months after the
Closing Date, Seller will not, and will not permit any of its Affiliate banks
to, conduct any marketing, media or customer solicitation campaign which is
specifically targeted to induce customers whose deposit account liabilities are
assumed by Purchaser pursuant to this Agreement to discontinue their account
relationships with Purchaser, except: (i) as may occur in connection with
advertising or solicitations directed to the public generally; or (ii) as may
occur as a result of the solicitations by it or its Affiliate banks of deposits
or loans from or to a major or statewide depositor such as, for example, a
company with more than one location or a local or state government; or (iii) as
may occur as a result of the solicitation by it or its Affiliate banks of
deposits or loans outside of the county within which any Branch is situated; or
(iv) as may occur as a result of any lending, deposit, trust, credit card or
other banking relationship existing prior to the Closing Date and attributable
to or domiciled at any other branch offices or other facilities of it or its
Affiliate banks which are not acquired by Purchaser pursuant to this Agreement;
provided, however, that nothing herein shall prevent Seller or its respective
Affiliate banks from forwarding to all depositors having Deposit Accounts at the
Branches a notice of the transactions described in Section 8.02(c) and (f) of
this Agreement or any notice required by any governmental agency or by any law,
rule or regulation in connection with the Acquisition. Seller agrees not to
operate a branch banking office or loan production office in any of the Ohio
counties of Logan, Hardin, Allen or Auglaize until the expiration of the
twenty-four month (24) month period but nothing herein shall prohibit Seller
from acquiring a branch or loan production office through the merger of Seller
and/or an Affiliate with, or the acquisition by Seller and/or an Affiliate of, a
third party which has a branch or loan production office located in any of such
counties.

 

  9.10 Further Assurances. From and after the date hereof, each party hereto
agrees to execute and deliver such instruments and to take such other actions as
the other party hereto may reasonable request in order to carry out and
implement this Agreement. Without limiting the foregoing, Seller agrees to
execute and deliver such deeds, bills of sale, acknowledgements and other
instruments of conveyance and transfer as shall be necessary and appropriate to
vest in Purchaser the legal and equitable title to the Assets of Seller being
conveyed to Purchaser hereunder, and to transfer to Purchaser the collateral,
liens and security interests relating to the loans transferred to Purchaser
hereunder. The covenants of each of the parties hereto pursuant to this
Section 9.10 shall survive the Closing.

 

  9.11 Right to Intervene. From and after the date hereof, in the event that any
claim, protest, suit or other proceeding is instituted against Purchaser
pursuant to or in connection with this Agreement, Seller shall have the right,
at its discretion and expense, to intervene in such matter. The right of Seller
to intervene pursuant to this Section 9.11 shall survive the Closing.

 

25



--------------------------------------------------------------------------------

  9.12 [Reserved]

 

10. TERMINATION.

 

  10.01 Termination by Mutual Agreement. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned by the mutual written
agreement of the parties upon a vote of a majority of the Board of Directors of
each of Seller and Purchaser.

 

  10.02 Termination by Seller. This Agreement may be terminated by Seller and
the transactions contemplated hereby abandoned by Seller upon a vote of a
majority of the Board of Directors of Seller;

 

  (a) [Reserved]; or

 

  (b) in the event of a material breach by Purchaser of this Agreement and such
breach has not been cured by Purchaser by the earlier of 30 calendar days after
the giving of notice to Purchaser of such breach or the Closing Date; or

 

  (c) in the event any of the conditions precedent specified in Section 6.01 of
this Agreement has not been met as of the date required by this Agreement and,
if not so met, has not been waived in writing by Seller, provided that Seller’s
failure to perform an obligation in breach of its obligations under this
Agreement was not the cause of, or did not result in, Purchaser’s failure to
fulfill any such condition; or

 

  (d) in the event any regulatory approval required for consummation of the
Acquisition is denied by the applicable regulatory authority or has not been
received within six (6) months from the date of this Agreement.

 

  10.03 Termination by Purchaser. This Agreement may be terminated and the
transactions contemplated hereby abandoned by Purchaser upon a vote of a
majority of the Board of directors of Purchaser:

 

  (a) [Reserved]; or

 

  (b) in the event of a material breach by Seller of this Agreement and such
breach has not been cured by Seller by the earlier or 30 calendar days after the
giving of the notice to Seller or such breach or the Closing Date; or

 

  (c) in the event any of the conditions precedent specified in Section 6.02 of
this Agreement has not been met as of the date required by this Agreement and,
if not so met, has not been waived in writing by Purchaser, provided that
Purchaser’s failure to perform an obligation in breach of its obligations under
this Agreement was not the cause of, or did not result in, Seller’s failure to
fulfill any such condition; or

 

  (d) in the event any regulatory approval required for consummation of the
Acquisition is denied by the applicable regulatory authority.

 

  (e) in the event of condemnation of the property or any material damage or
destruction of either of the Branches.

 

  10.04 Effect of Termination. In the event of termination pursuant to this
Article 10, and except as otherwise stated herein, written notice thereof shall
be given to the other party, and this Agreement shall terminate immediately upon
receipt of such notice unless an extension is consented to by the party having
the right to terminate, provided that Sections 9.02, 9.03, 9.04, 9.05, 9.08,
9.09, 9.11,

 

26



--------------------------------------------------------------------------------

    and 11.01 shall survive any such termination and the termination of this
Agreement pursuant to this Article 10 shall not release any party hereto from
any liability or obligation to the other party hereto arising from a breach of
any provision of this Agreement occurring prior to the termination hereof.

 

11. MISCELLANEOUS PROVISIONS.

 

  11.01 Expenses. Except as and to the extent specifically allocated otherwise
herein, each of the parties hereto shall bear its own expenses; provided,
however, that in the event any governmental agency or taxing authority later
determines that any sales or use tax, documentary stamp tax or other intangible
tax should be assessed in connection with the Acquisition, which such taxes by
statute or regulation would be imposed on or borne by the Purchaser in similar
transactions, Purchaser agrees to pay all such taxes. The provision of this
Section 11.01 relating to the payment of such expenses and taxes are of the
essence and shall survive the Closing or the termination of this Agreement.

 

  11.02 Certificates. All statements contained in any certificate delivered by
or on behalf of Seller or Purchaser pursuant to this Agreement or in connection
with the transactions contemplated hereby shall be deemed to be representations
and warranties of the party delivering the Certificate by a duly authorized
officer of such party.

 

  11.03 Termination of Representations and Warranties. The respective express
representations and warranties of Seller and Purchaser contained or referred to
in this Agreement or in any Certificate, Schedule or other instrument delivered
or to be delivered pursuant to this Agreement shall survive and continue for a
period of two years after the Closing.

 

  11.04 Transfer of Loans Without Recourse. Except as provided herein, the Loans
and all interest of Seller in or to collateral securing the Loans, including,
but not limited to, collateral held by Seller (and any notes, evidences of
indebtedness, security instruments and other documents associated therewith)
transferred to Purchaser pursuant to this Agreement shall be transferred without
recourse and without any representations or warranties as to the collectability
of any such Loans, the creditworthiness of any obligors or guarantors
thereunder, or the value or adequacy of such collateral. Seller specifically
disclaims any such representations and warranties, including any warranties
implied by law. Seller further specifically disclaims any representations and
warranties with respect to its knowledge, if any, concerning any bankruptcy or
insolvency proceedings instituted or threatened with respect to any such obligor
or guarantor. Purchaser hereby acknowledges and consents to all such disclaimers
by Seller.

 

  11.05 Limitation and Disclaimer of Representations and Warranties. Except as
expressly stated in this Agreement, no party to this Agreement makes any
representations or warranties to any other party hereto. Without limiting the
foregoing, each party hereto specifically disclaims any and all representations
and warranties not expressly stated in this Agreement, including, without
limitation: (a) any representation or warranty implied by law; (b) any
representation or warranty concerning the credit quality or collectability of
any loan or other asset of the Branches; and (c) any representation or warranty
concerning the amount of loans or deposits that the Branches will have at, or
after the Closing or whether any customers of the Branches will remain customers
of Purchaser after the Closing.

 

  11.06 Waivers. Each party hereto, by written instrument signed by an officer
of such party, may extend the time for the performance of any of the obligations
or other acts of the other party hereto and may waive, but only as affects the
party signing such instrument: (a) any inaccuracies in the representations or
warranties of the other party contained or referred to in this Agreement or in
any document delivered pursuant hereto; (b) compliance with any of the covenants
or agreements of the other party contained in this Agreement; (c) the
performance (including performance to the satisfaction of a party or its
counsel) by the other party of such of its obligations set out herein; and (d)
satisfaction of any condition to the obligations of the waiving party pursuant
to this Agreement.

 

27



--------------------------------------------------------------------------------

  11.07 Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be effective only if it is in writing and
delivered personally, by facsimile transmission, or by registered or certified
return receipt mail, postage prepaid, addressed as follows:

 

If to Purchaser:    Liberty National Bank    100 East Franklin Street    Kenton,
Ohio 43326    Attn.: William C. Carr, President   

and

   John C. Deal, Esq.    Kisor & Winkler LLC    555 City Park Avenue   
Columbus, OH 43215 If to Seller:    The National Bank and Trust Company    48 N.
South Street    Wilmington, Ohio 45177    Attention: John J. Limbert, President
  

and

   Cynthia A. Shafer, Esq.    Vorys, Sater, Seymour and Pease LLP    Atrium Two,
Suite 2000    221 East Fourth Street, P.O. Box 0236    Cincinnati, OH 45201-0236

 

    or such other Person or address as any such party may designate by notice to
the other party, and shall be deemed to have been given as of the date received.

 

  11.08 Parties in Interest; Assignment; Amendment. This Agreement is binding
upon and is for the benefit of the parties hereto and their respective
successors, legal representatives and assigns, and no Person who is not a party
hereto (or a successor or assignee of such party) shall have any rights or
benefits under this Agreement, either as a third party beneficiary or otherwise.
This Agreement cannot be assigned, and this Agreement cannot be amended or
modified, except by a written agreement executed by the parties hereto or their
respective successors or permitted assigns.

 

  11.09 Headings. The headings in this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

  11.10 Terminology. The specific terms of art that are defined in various
provisions of this Agreement shall apply through this Agreement (including,
without limitation, each schedule hereto), unless expressly indicated otherwise.
Unless expressly indicated otherwise in a particular context, the terms
“herein,” “hereunder,” “hereto,” hereof and similar references refer to this
Agreement in its entirety and not to specific Articles, Sections, Schedules or
Subsections of this Agreement. Unless expressly indicated otherwise in a
particular context, references in this Agreement to enumerated Articles,
Sections and Subsections refer to designated portions of this Agreement (but do
not refer to portions of any schedule unless such schedule is specifically
referenced) and do not refer to any other document.

 

28



--------------------------------------------------------------------------------

  11.11 Flexible Structure. References in this Agreement to Federal or state
laws or regulations, jurisdictions or chartering or regulatory authorities shall
be interpreted broadly to allow maximum flexibility in consummating the
transactions contemplated hereby in light of changing business, economic and
regulatory conditions. Without limiting the foregoing, in the event Seller and
Purchaser agree in writing to alter the legal structure of the Acquisition
contemplated by this Agreement, references in this Agreement to such laws,
regulations, jurisdictions and authorities shall be deemed to be altered to
reflect the laws, regulations, jurisdictions and authorities that are applicable
in light of such change.

 

  11.12 Written Action. Any vote that is required to be taken, and any
resolution that is required to be adopted, by or in connection with this
Agreement may be taken or adopted pursuant to a written consent action (rather
than pursuant to a formal meeting) adopted pursuant to applicable law, if and to
the extent such written consent action is sufficient, pursuant to applicable
law, to authorize, approve and document the matter or matters covered thereby.

 

  11.13 Press Releases. Seller and Purchaser shall consult with each other
concerning the form and substance of any press release or other public
disclosure of any matters relating to this Agreement and shall mutually agree to
the time and method for such disclosure; provided, however, that nothing in this
Section 11.13 shall be deemed to prohibit any party hereto from making any
disclosure which its legal counsel deems necessary in order to fulfill such
party’s disclosure obligations imposed by law. Seller and Purchaser agree that
no announcements to or communications with the Branch Employees shall be made
before the Closing without the prior approval of Seller.

 

  11.14 Entire Agreement. This Agreement supersedes any and all oral or written
agreements and understanding heretofore made relating to the subject matter
hereof. All Schedules, exhibits and appendices to this Agreement are
incorporated into this Agreement by reference and made a part hereof.

 

  11.15 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to its conflicts
of laws provisions.

 

  11.16 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, all as of the
date first above written.

 

SELLER: THE NATIONAL BANK AND TRUST COMPANY By:  

/s/ John J. Limbert

Its:   President & CEO PURCHASER: LIBERTY NATIONAL BANK By:  

/s/ William C. Carr

Its:   President & CEO

 

30



--------------------------------------------------------------------------------

SCHEDULE 1.10

LIST OF BRANCH OFFICES

 

Common Name   Street   City   County   State Ada   202 S. Main St.   Ada  
Hardin   Ohio Waynesfield   300 Westminster St.   Waynesfield   Auglaize   Ohio

 

1



--------------------------------------------------------------------------------

SCHEDULE 2.02(a)

LIST OF OWNED REAL ESTATE

 

Branch Location   City   County   State 202 S. Main St.   Ada   Hardin   Ohio
300 Westminster St.   Waynesfield   Auglaize   Ohio

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.02(c)

LIST OF FURNITURE, FIXTURES, AND EQUIPMENT

(As of June 30, 2006)

 

Description

   Purchase Price    Accum Depr.    Book Value

Furniture & Fixtures – Sabina Acquisition

   $ 12,797.77    $ 12,797.77    $ —  

Signs & Wonders/Signs

     3,748.16      2,320.28      1,427.88

Window Treatment-Graben Vertical Blinds

     2,007.85      1,171.25      836.60

Norstan Phone System

     4,522.52      3,994.89      527.63

Window Treatment-Wallcoverings

     2,745.67      1,503.61      1,242.06

Roby Multi Stack Storage Equipment

     2,694.68      2,021.00      673.68

Diebold ATM

     26,309.30      12,841.46      13,467.84

Deibold ATM-Final Payment

     3,074.90      1,844.94      1,229.96

Drive Thru Teller Drawer

     7,391.56      176.00      7,215.56                         $ 65,292.41    $
38,671.20    $ 26,621.21                     

 

3



--------------------------------------------------------------------------------

SCHEDULE 2.02(e)

LOANS

(As of June 30, 2006)

 

          Adjustable vs. Fixed     

Loan Type

   Data    Adjustable    Fixed    Grand Total

Commercial & Industrial

   Principal Balance    $ 31,072.85    $ 22,117.04    $ 53,189.89   
Number of Accounts      2      1      3

Commercial Real Estate

   Principal Balance      24,138.29         24,138.29    Number of Accounts     
1         1

Home Equity Loans

   Principal Balance      283,605.65      80,921.89      364,527.54    Number of
Accounts      18      3      21

Mortgage Loans

   Principal Balance      991,910.38      3,116,975.53      4,108,885.91   
Number of Accounts      16      55      71

Personal Loans

   Principal Balance         195,405.77      195,405.77    Number of Accounts   
     35      35

Agricultural Production

   Principal Balance      6,600.00         6,600.00    Number of Accounts     
11         11                        

Total Principal Balance

      $ 1,337,327.17    $ 3,415,420.23    $ 4,752,747.40                        

Total Number of Accounts

        38      94      132                        

 

4



--------------------------------------------------------------------------------

SCHEDULE 2.03(b)

DEPOSIT LIABILITIES ASSUMED

(As of June 30, 2006)

 

Account Type

  

Attached Account

Type Code

  

Sum of Attached

Account Balance

   Count of Account Number

DDA

   404
405
407
500
501    $
 
 
 
  5,912,530.78
150,853.00
2,116.44
25,000.00
158,231.49    926
22
2
1
2               

DDA Total

        6,248,731.71    953

SAV

   404
405
501     
 
  1,299,517.40
1,932.03
25,345.54    440
1
1               

SAV Total

        1,326,794.97    442

COD

   0
404
405
501     
 
 
  2,775.10
12,722,050.37
181,711.16
61,897.52    3
704
9
1               

COD Total

        12,968,434.15    717               

Grand Total

      $ 20,543,960.83    2112               

 

5



--------------------------------------------------------------------------------

SCHEDULE 2.03(e)

OTHER LIABILITIES ASSUMED

That certain Repurchase Agreement with a governmental entity related to a
Deposit Liability.

 

6



--------------------------------------------------------------------------------

SCHEDULE 2.04(a)

EXCEPTIONS TO DEPOSIT LIABILITIES ASSUMED

None.

 

7



--------------------------------------------------------------------------------

EXHIBIT 2.04(e)

FORM OF PRELIMINARY SETTLEMENT STATEMENT

(Pre-Closing Statement as of                     , 2006)

 

Cash due Purchaser for:

     

Deposit Liabilities (including accrued but unpaid or uncredited interest)

             

Repurchase Agreement

             

Pro rata real property taxes

             

Other prorated items

             

Total cash due Buyer

             

Cash due Seller for:

     

Real Estate located in Waynesfield, Ohio

   $80,000   

Real Estate located in Ada, Ohio

             

Premium for Deposit Liabilities

             

Net Book Value of Loans (including accrued and unpaid interest)

             

Fixed assets

     

Coins and Currency

             

Pro rata FDIC insurance

             

Other prorated items

             

Total cash due Seller

             

Cash Payment: net cash due (Buyer) (Seller)

     

            

 

8



--------------------------------------------------------------------------------

Seller hereby approves the Closing Statement and acknowledges receipt of the
total cash due Seller. Purchaser hereby approves the Closing Statement,
acknowledges receipt of the net cash due Purchaser and assumes liability for
payment of all taxes and other items as provided for in the Branch Purchase and
Assumption Agreement between Seller and Purchaser dated as of July 25, 2006 (the
“Agreement”). Seller and Purchaser agree to make subsequent adjustments to the
extent necessary in accordance with Sections              and              of
the Agreement.

 

THE NATIONAL BANK AND TRUST COMPANY By:  

 

Printed Name:  

 

Title:  

 

Date:  

 

LIBERTY NATIONAL BANK By:  

 

Printed Name:  

 

Title:  

 

Date:  

 

 

9



--------------------------------------------------------------------------------

EXHIBIT 6.01(e)

CLOSING CERTIFICATE

LIBERTY NATIONAL BANK

Pursuant to Section              of that certain Branch Purchase and Assumption
Agreement (the “Agreement”) dated as of                                         
by and between LIBERTY NATIONAL BANK (“Purchaser”) and THE NATIONAL BANK AND
TRUST COMPANY (“Seller”) relating to the acquisition of Seller’s Branches office
located at 202 S. Main St., Ada, Ohio, and 300 Westminster St., Waynefield, Ohio
defined and described in the Agreement, the undersigned hereby certifies to
Seller on behalf of the Purchaser that:

1. The representations and warranties of Purchaser set forth in the Agreement
are true and correct in all material respects on and as of this date with the
same effect as though all such representations and warranties had been made on
and as of this date.

2. Each and all of the covenants and agreements of Purchaser to be performed or
complied with pursuant to the Agreement have been duly performed or complied
with in all material respects by Purchaser or have been waived by Seller.

3. There is no litigation, investigation, inquiry or proceeding pending in or by
any court or agency of any government or by any third party which presents a
bona fide claim to restrain, enjoin or prohibit consummation of the transactions
contemplated by the Agreement or which might result in divestiture or rescission
in connection with such transactions nor, to the best of the undersigned’s
knowledge, is any such litigation, investigation, inquiry or proceeding
threatened.

IN WITNESS WHEREOF, Purchaser has caused this certificate to be executed in its
name by its duly authorized officer as of this              day of
                    , 2006.

 

LIBERTY NATIONAL BANK By:  

 

Printed Name:  

 

Title:  

 

 

10



--------------------------------------------------------------------------------

SCHEDULE 6.02(f)

CLOSING CERTIFICATE

THE NATIONAL BANK AND TRUST COMPANY

Pursuant to Section              of that certain Branch Purchase and Assumption
Agreement (the “Agreement”) dated as of                                         
by and between LIBERTY NATIONAL BANK (“Purchaser”) and THE NATIONAL BANK AND
TRUST COMPANY (“Seller”) relating to the acquisition of Seller’s Branches office
located at 202 S. Main St., Ada, Ohio, and 300 Westminster St., Waynefield, Ohio
defined and described in the Agreement, the undersigned hereby certifies to
Seller on behalf of the Purchaser that:

1. The representations and warranties of Seller set forth in the Agreement are
true and correct in all material respects on and as of this date with the same
effect as though all such representations and warranties had been made on and as
of this date.

2. Each and all of the covenants and agreements of Seller to be performed or
complied with pursuant to the Agreement have been duly performed or complied
with in all material respects by Seller or have been waived by Purchaser.

3. There is no litigation, investigation, inquiry or proceeding pending in or by
any court or agency of any government or by any third party which presents a
bona fide claim to restrain, enjoin or prohibit consummation of the transactions
contemplated by the Agreement or which might result in divestiture or rescission
in connection with such transactions nor, to the best of the undersigned’s
knowledge, is any such litigation, investigation, inquiry or proceeding
threatened.

IN WITNESS WHEREOF, Seller has caused this certificate to be executed in its
name by its duly authorized officer as of this              day of
                    , 2006.

 

THE NATIONAL BANK AND TRUST COMPANY By:  

 

Printed Name:  

 

Title:  

 

 

11



--------------------------------------------------------------------------------

EXHIBIT 7.02(b)(1)

LIMITED WARRANTY DEED

                                                             , for valuable
consideration paid, grant(s) with limited warranty covenants to Liberty National
Bank, whose tax mailing address is                                         
                                , the following described Real Estate:

Tract 1: Situated in the Village of Waynesfield, County of Auglaise and State of
Ohio; Being Lot Number Thirty-Five (35) in Sproul Borothers Addition to the
Village of Waynesfield, Ohio.

Tract II: Situated in the Village of Waynesfield, County of Auglaise and State
of Ohio; Being the Southeast corner of Lot Three (3) of the Crown Hill Addition
to the Village of Waynesfield, Ohio, and being further described as follows:

Beginning at the Southeast corner of Lot No. Three (3) as shown on the plat map
of the Crown Hill Addition; thence North approximately 34 feet to a point;
thence West approximately 9.5 feet to a point on the North side of the existing
East-West sidewalk located on the said Lot No. Three (3); thence continuing West
a distance of approximately 85 feet, more or less, to a point; thence South
approximately 34 feet to a point on the North side line of West Mulberry Street;
thence East along the North line of West Mulberry Street to the place of
beginning.

Signed this              day of                     , 2006.

STATE OF OHIO

COUNTY OF                     

The foregoing instrument was acknowledged before me this              day of
                    , 2006, by                                         .

 

 

 

Notary Public

This instrument was prepared by:

 

12



--------------------------------------------------------------------------------

EXHIBIT 7.02(b)(2)

LIMITED WARRANTY DEED

                                         , for valuable consideration paid,
grant(s) with limited warranty covenants to Liberty National Bank, whose tax
mailing address is                                         
                        , the following described Real Estate:

Tract I: Situated in the Village of Ada, County of Hardin and State of Ohio;
Being In-Lot Number One (1) in A. Reams First Addition to the Village of Ada,
Ohio.

Tract II: Situated in the Village of Ada, County of Hardin and State of Ohio;
Being In-Lot Number Two (2) in A. Reams Addition to the Village of Ada, Ohio.

Signed this              day of                     , 2006.

STATE OF OHIO

COUNTY OF                     

The foregoing instrument was acknowledged before me this              day of
                    , 2006, by                                         .

 

 

 

Notary Public

This instrument was prepared by:

 

13



--------------------------------------------------------------------------------

EXHIBIT 7.02(d)

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, LIBERTY NATIONAL BANK, (the “Purchaser”), a national banking
association organized under the laws of the United States and The National Bank
and Trust Company (the “Seller”), a national banking association organized under
the laws of the United States, are parties to a certain Branch Purchase and
Assumption Agreement dated as of                      (the “Agreement”),
pursuant to which the Seller has agreed to sell all furniture, fixtures,
equipment except for teller terminals and personal computers, and all other
assets located and used at its office and reflected on its books as provided for
in the Agreement, and Purchaser has agreed to purchase such furniture, fixtures,
equipment and assets:

NOW, THEREFORE, Seller for full consideration paid by Purchaser, the receipt of
which is hereby acknowledged, does hereby grant, bargain, sell, transfer and
deliver unto Purchaser certain assets of Seller as provided for in the Agreement
in an “AS IS” condition as of the date noted herein.

TO HAVE AND TO HOLD the same unto Purchaser and its successors and assigns
forever.

Seller hereby covenants to and with Purchaser that Seller is the sole owner of
such furniture, fixtures and equipment, and all other assets reflected on its
books as provided for in the Agreement, and that such assets are free and clear
from any lien, encumbrance, or restriction of any kind or nature; and that
Seller will warrant and defend the same against all lawful claims and demands
whatsoever.

IN WITNESS WHEREOF, Purchaser and Seller have caused this Bill of Sale to be
signed by their proper officers, this              day of                     ,
and shall be effective as of the “Closing Date” and at “Closing” as those terms
are defined in and may be determined in accordance with the Agreement.

 

LIBERTY NATIONAL BANK By:  

 

THE NATIONAL BANK AND TRUST COMPANY By:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT 7.02(f)

ASSIGNMENT OF MORTGAGES

FOR VALUE RECEIVED, THE NATIONAL BANK AND TRUST COMPANY, a national banking
association with its principal office at
                                                             , (“Assignor”)
hereby sells assigns, transfers and sets over unto Liberty National Bank, a
national banking association with its principal at 118 South Main Street, Ada,
Ohio (“Assignee”) without recourse or warranty of any kind in law or in fact all
of its right, title and interest in and to the following installment loans:

Together with all documentation as specified in the Branch Purchase and
Assumption Agreement dated                                         .

This assignment is made by Assignor pursuant to the Branch Purchase and
Assumption Agreement dated                                                      
and executed by Assignor and Assignee.

IN WITNESS WHEREOF, the NATIONAL BANK AND TRUST COMPANY has executed this
Assignment on this              of                                         .

 

Signed and acknowledged     THE NATIONAL BANK AND TRUST COMPANY In the presence
of:      

 

    By  

 

 

    Title  

 

Print witness name      

 

      Print witness name      

 

STATE OF OHIO                                    )

                                                                  )

 

COUNTY OF                                            )

BEFORE ME, a Notary Public in and for said County and State, personally appeared
                                         as
                                         of The National Bank and Trust Company,
a national association who acknowledged that he did sign the foregoing
instrument for and on behalf of said The National Bank and Trust Company, by
authority of its Board of Directors, and that the same is the free act and deed
of said The National Bank and Trust Company and the free act and deed of him
personally as such officer.

 

15



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, this
             day of                                         .

 

 

NOTARY PUBLIC

THIS INSTRUMENT WAS PREPARED BY THE NATIONAL BANK AND TRUST COMPANY.

 

16



--------------------------------------------------------------------------------

EXHIBIT 7.02(f)

ASSIGNMENT OF RIGHT, TITLE AND INTEREST

KNOW ALL MEN BY THESE PRESENTS THAT:

WHEREAS, LIBERTY NATIONAL BANK, (the “Purchaser”), a national banking
association organized under the laws of the United States and THE NATIONAL BANK
AND TRUST COMPANY (the “Seller”), a national banking association organized under
the laws of the United States, are parties to a certain Branches Purchase and
Assumption Agreement dated as of                                          (the
“Agreement”), pursuant to which the Seller has agreed to sell certain loans
(“Loans”) and other assets in existence as of the close of business on
                                        ; and the Purchaser has agreed to
purchase such Loans and other assets, upon the terms and conditions contained in
the Agreement;

NOW, THEREFORE, Seller does hereby sell, assign and transfer to Purchaser for
valuable consideration paid by Purchaser all of Seller’s right, title and
interest in:

 

  1. The Loans as set forth in Section 2.02 of the Agreement.

 

  2. All the promissory notes, security agreements, mortgages, guarantees,
security interests, pledges, assignments, certificates of title, insurance, and
other collateral and security which are presently held by Seller to secure the
Loans and to enforce the collectability of the loans.

 

  3. All the reports, files, correspondence, credit reports, payment records,
loan and collateral documentation relating to the Loans.

 

  4. Such of the following records (in whatever form or medium currently
maintained by Seller) pertaining to the Deposit Liabilities (as such term is
defined in the Agreement) and accrued interest thereon of the Branches, assumed
by Purchaser, as exist and are available:

 

  (a) signature cards, order and contracts between Seller and Branches
depositors, and records of similar character;

 

  (b) canceled checks or negotiable orders of withdrawal representing charges to
depositors;

 

  (c) a trial balance listing of records of evidence of account; and

 

  (d) other documents relating thereto in Seller’s possession and reasonably
requested by Purchaser.

 

  5. All savings deposit accounts, certificates of deposit, demand deposit
accounts, NOW accounts and other accounts set forth and described in the
Agreement, and all contracts, agreements, documents, actions and other items and
materials relating thereto.

 

  6. All safety deposit and safekeeping boxes located at the Branches (as such
term is defined in the Agreement), all keys and other access devices relating
thereto, and all leases, rental contracts, agreements, files, records, rights
and other items and materials belonging or pertaining thereto.

Seller hereby warrants that Seller is the sole owner of the Loans and has not
pledged or hypothecated any of its rights to the Loans, and that the conveyance
of the Loans pursuant to this Assignment is otherwise made without recourse and
without any other representations and warranties whatsoever.

Seller undertakes and agrees to take all reasonably necessary steps requested by
Purchaser prior or subsequent to the Closing Date to cause the assignment to
Purchaser of the Loans, promissory notes, security agreements, mortgages,
guarantees, security interests, pledges, assignments, certificates of title,
insurance and other

 

17



--------------------------------------------------------------------------------

collateral and security held by Seller. Upon the request of Purchaser, Seller
will execute, in connection with the Loans, Uniform Commercial Code financing
statement assignments, assignments of all certificates of title, and recordable
assignments of all real estate mortgages.

Pursuant to the Agreement and this Assignment, Seller is selling and assigning
and Purchaser is purchasing and receiving, certain assets of the Branches in
existence as of the close of business on
                                        .

This Assignment has been executed and delivered, and shall be effective on the
“Closing Date” and at “Closing” as those terms are defined in and may be
determined in accordance with the Agreement.

IN WITNESS WHEREOF, Purchaser and Seller have caused this Assignment to be
signed by their proper officers, this              day of
                                        .

 

LIBERTY NATIONAL BANK By:  

 

THE NATIONAL BANK AND TRUST COMPANY By:  

 

 

18



--------------------------------------------------------------------------------

EXHIBIT 7.02(i)

ASSIGNMENT, TRANSFER AND APPOINTMENT OF SUCCESSOR

CUSTODIAN

FOR INDIVIDUAL RETIREMENT ACCOUNTS

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, LIBERTY NATIONAL BANK, (the “Purchaser”), a national banking
association organized under the laws of the United States and THE NATIONAL BANK
AND TRUST COMPANY (the “Seller”), a national banking association organized under
the laws of the United States, are parties to a certain Branches Purchase and
Assumption Agreement dated as of                                          (the
“Agreement”), pursuant to which the Seller has agreed to sell and Purchaser has
agreed to assume Seller’s Individual Retirement Accounts (“IRAs”), and Purchaser
has agreed to assume such IRAs upon the terms and conditions contained in the
Agreement;

NOW, THEREFORE, Seller does hereby sell, assign and transfer to Purchaser for
valuable consideration paid by Purchaser of all Seller’s right, title and
interest in:

 

  1. All of the IRAs;

 

  2. All the records, files, correspondence and documentation relating to the
IRAs.

Purchaser hereby represents that it has provided Seller’s IRA customers with
Purchaser’s Master Individual Retirement Plan and Custodial Account Agreement,
and that Purchaser will assume the responsibilities as Successor Custodian.

Seller hereby appoints Purchaser Successor Custodian and transfers and assigns
said IRAs to Purchaser.

IN WITNESS WHEREOF, Purchaser and Seller have caused this Assignment to be
signed by their proper officers, this              day of
                                        .

 

LIBERTY NATIONAL BANK By.  

 

THE NATIONAL BANK AND TRUST COMPANY By:  

 

 

19



--------------------------------------------------------------------------------

EXHIBIT 7.03(a)

INSTRUMENT OF ASSUMPTION

KNOW ALL MEN BY THESE PRESENTS THAT:

WHEREAS, THE NATIONAL BANK AND TRUST COMPANY (the “Seller”), a LIBERTY NATIONAL
BANK banking              organized under the laws of                      and
                     (the “Purchaser”), a                      banking
                     organized under the laws of the                     , are
parties to a certain Branch Purchase and Assumption Agreement dated
                    , 2006 (the “Agreement”), pursuant to which, for the
consideration and upon other terms and conditions therein prescribed, the Seller
is this day transferring, conveying, assigning and delivering to the Purchaser
certain of Seller’s Assets described therein and relating to those certain
branch offices of the Seller located as indicated on Schedule A hereto (the
“Branch”); and

WHEREAS, the Agreement requires that, in connection with the transfer,
assignment, conveyance and delivery to the Purchaser of such Assets, the
Purchaser shall assume, discharge, and pay certain Deposit Liabilities and other
liabilities and obligations of the Seller; and

NOW THEREFORE, in consideration of the premises and in accordance with the
provisions of the Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser hereby agrees to assume,
and to fully, timely and faithfully honor, perform, discharge and pay, as
appropriate to the context, the following duties, liabilities and obligations of
the Seller:

 

(a) All of the Deposit Liabilities of the Branches (subject to any exceptions
referenced in Schedule A attached hereto), together with all accrued interest,
attributed on the records of the Seller to the Branches at the close of business
on the date hereof.

 

(b) That certain Repurchase Agreement                                         
                    .

 

(c) All of the other liabilities and obligations of Seller, if any, but only to
the extent attributable to the Assets sold, assigned or transferred to Purchaser
by Seller pursuant to the Agreement and only to the extent arising by reason of
Purchaser’s use or ownership of such Assets from and after the date hereof.

The execution and acknowledgement of this Instrument shall not be deemed to be
waiver of any rights or obligations of any party to the Agreement.

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf by its duly authorized officers and its corporate seal to be affixed
hereto, this              day of                     , 2006.

 

(Seal)       LIBERTY NATIONAL BANK       By:  

 

Attest:

 

 

    Its:  

 

  Secretary or Assistant Secretary      

This instrument is hereby accepted by the Seller pursuant to the terms and
conditions of the Agreement

 

20



--------------------------------------------------------------------------------

(Seal of Bank)     THE NATIONAL BANK AND TRUST COMPANY       By:  

 

Attest:  

 

    Its:  

 

  Secretary or Assistant Secretary      

 

STATE OF                                         

COUNTY OF                                                  SS:

The foregoing instrument was acknowledged before me this              day of
                    , 2006, by                     , as                      of
Liberty National Bank, a national banking association, on behalf of the Liberty
National Bank.

 

(Seal of Notary)  

 

  Notary Public, State of                        My Commission Expires:
                    

 

STATE OF                                         

COUNTY OF                                                  SS:

The foregoing instrument was acknowledged before me this              day of
                    , 2006, by                     , as                      of
The National Bank and Trust Company, a national banking association, on behalf
of The National Bank and Trust Company.

 

(Seal of Notary)  

 

  Notary Public, State of                        My Commission Expires:
                    

 

21



--------------------------------------------------------------------------------

EXHIBIT 7.04(d)

FORM OF FINAL SETTLEMENT STATEMENT

(Post-Closing Statement as of                     , 2006)

 

Cash due Purchaser for:

  

Deposit Liabilities (including accrued but unpaid or uncredited interest)

         

Repurchase Agreement

         

Pro rata real property taxes

         

Other prorated items

         

Total cash due Buyer

         

Cash due Seller for:

  

Real Estate located in Waynesfield, Ohio

   $ 80,000

Real Estate located in Ada, Ohio

         

Premium for Deposit Liabilities

         

Net Book Value of Loans (including accrued and unpaid interest)

         

Fixed assets

  

Coins and Currency

         

Pro rata FDIC insurance

         

Other prorated items

         

Total cash due Seller

         

Final Payment Amount

   $                 

Less: Cash Payment at Closing

         

Net Payment to (from) Seller

   $                 



--------------------------------------------------------------------------------

Seller hereby approves the Closing Statement and acknowledges receipt of the
total cash due Seller. Purchaser hereby approves the Closing Statement,
acknowledges receipt of the net cash due Purchaser and assumes liability for
payment of all taxes and other items as provided for in the Branch Purchase and
Assumption Agreement between Seller and Purchaser dated as of             , 2006
(the “Agreement”).

 

THE NATIONAL BANK AND TRUST COMPANY By:  

 

Printed Name:  

 

Title:  

 

Date:  

 

LIBERTY NATIONAL BANK By:  

 

Printed Name:  

 

Title:  

 

Date:                             